8/23/2010







2010 OPERATING ORDER




CONCERNING

STATE OF CALIFORNIA
DEPARTMENT OF WATER RESOURCES

And

SAN DIEGO GAS & ELECTRIC COMPANY




THIS ORDER HAS BEEN FILED WITH AND APPROVED BY THE CALIFORNIA PUBLIC UTILITIES
COMMISSION (“COMMISSION”) FOR USE BETWEEN THE STATE OF CALIFORNIA DEPARTMENT OF
WATER RESOURCES (“DWR”) AND SAN DIEGO GAS & ELECTRIC COMPANY (“UTILITY”).  

Date of Commission Approval:  March 10, 2011

Effective Date:  March 10, 2011























2010 OPERATING ORDER

This 2010 OPERATING ORDER (this “Order” or “2010 Operating Order”) concerns the
State of California Department of Water Resources (“DWR”), acting solely under
the authority and powers granted by AB1X, codified as Sections 80000 through
80270 of the Water Code, and not under its powers and responsibilities with
respect to the State Water Resources Development System, and San Diego Gas &
Electric Company, a California corporation (“Utility”).  This 2010 Operating
Order amends and restates that certain 2004 Operating Agreement filed with the
Commission on November 12, 2004 as directed in Decision 04-10-020, clarifying
and revising that certain original Operating Agreement filed with the Commission
on April 17, 2003, consistent with Decision 03-04-029, which replaced that
certain Operating Order adopted pursuant to Decision 02-12-069, as amended and
supplemented from time to time (collectively, the “Existing Operating
Arrangement”).  DWR and Utility are sometimes collectively referred to herein as
the “Parties” and individually referred to as a “Party.”  Unless otherwise
noted, all capitalized terms shall have the meanings set forth in Article I of
this Order.

R E C I T A L S

WHEREAS, under the Act, DWR has entered into a number of long-term power
purchase agreements for the purpose of providing the net short requirements to
the retail ratepayers of the State’s electrical corporations, including Utility;
and  

WHEREAS, the Contract Allocation Order of the Commission provides that such
long-term power purchase agreements are to be operationally allocated among the
State’s electrical corporations, including Utility, solely for the purpose of
causing the State’s electrical corporations to perform certain specified
functions on behalf of DWR, as DWR’s limited agent, including dispatching,
scheduling, billing and settlements functions, and, prior to the MRTU Effective
Date, to sell surplus energy, all as such functions relate to those certain
power purchase agreements that are operationally allocated to each electrical
corporation under the Contract Allocation Order; and

WHEREAS, DWR wishes to provide for the performance of such functions under the
Allocated Contracts by Utility on behalf of DWR in accordance with such
long-term power purchase agreements as provided in this Order; and

WHEREAS, consistent with the Contract Allocation Order and prior to the date
that any Contract is novated to Utility, DWR will retain legal and financial
obligations, together with ongoing responsibility for any other functions not
explicitly provided in this Order to be performed by Utility, with respect to
each of the Allocated Contracts and it is the intent of DWR and the Utility that
the provisions of this Order will not constitute an “assignment” of the
Allocated Contracts to Utility; and

WHEREAS, to reflect the changes resulting from the ISO implementation of Market
Redesign and Technology Upgrade, DWR desires to amend the Existing Operating
Arrangement and the Servicing Arrangement, consistent with the principles
memorialized in that certain Memorandum of Understanding, dated as of February
4, 2009, which has been approved by the Commission on March 13, 2009.

NOW, THEREFORE, DWR agrees and Utility is ordered to do as follows:

ARTICLE I
DEFINITIONS

Section 1.1.

Definitions.  The following terms shall have the respective meanings in this
Order:  

The following terms, when used herein (and in the attachments hereto) with
initial capitalization, shall have the meaning specified in this Section 1.01.
 Certain additional terms are defined in the attachments hereto.  The singular
shall include the plural and the masculine shall include the feminine and
neuter, and vice versa.  “Includes” or “including” shall mean “including without
limitation.”  References to a section or attachment shall mean a section or
attachment of this Order, as the case may be, unless the context requires
otherwise, and reference to a given agreement or instrument shall be a reference
to that agreement or instrument as modified, amended, supplemented or restated
through the date as of which such reference is made (except as otherwise
specifically provided herein).  Unless the context otherwise requires,
references to Applicable Laws or Applicable Tariffs shall be deemed references
to such laws or tariffs as they may be amended, replaced or restated from time
to time.  References to the time of day shall be deemed references to such time
as measured by prevailing Pacific Time.

“Act” means Chapter 4 of Statutes of 2001 (Assembly Bill 1 of the First 2001-02
Extraordinary Session) of the State of California, as amended.

“Allocated Contracts” mean the long-term power purchase agreements (as such
agreements may be amended, supplemented, modified or clarified from time to
time) operationally allocated to Utility under the Contract Allocation Order,
without legal and financial assignment of such agreements to Utility, as
provided in Schedule 1 attached hereto.

“Allocated Power” means all power and energy, including the use of such power or
energy as ancillary services, delivered or to be delivered under the Contracts.
 

“Applicable Commission Orders” mean such rules, regulations, decisions, opinions
or orders as the Commission may lawfully issue or promulgate from time to time,
which further define the rights and obligations of the Parties under this Order.

“Applicable Law” means the Act, Applicable Commission Orders and any other
applicable statute, constitutional provision, rule, regulation, ordinance,
order, decision or code of a Governmental Authority.

“Applicable Tariffs” mean Utility’s tariffs, including all rules, rates,
schedules and preliminary statements, governing electric energy service to
Utility’s customers in its service territory, as filed with and approved by the
Commission and, if applicable, the Federal Energy Regulatory Commission.

“Assign(s)” shall have the meaning set forth in Section 14.01.

“Bonds” shall have the meaning set forth in the Rate Agreement.

“Bond Charges” shall have the meaning set forth in the Rate Agreement.

“Business Day” means the regular Monday through Friday weekdays that are
customary working days, excluding holidays, as established by Applicable
Tariffs.

“Commission” means the California Public Utilities Commission.

“Confidential Information” shall have the meaning set forth in Section 11.01(c).

“Contracts” mean the Allocated Contracts.

“Contract Allocation Order” means Decision 02-09-053 of the Commission, issued
on September 19, 2002, as such Decision may be modified, revised, amended,
supplemented or superseded from time to time by the Commission.

“DWR Power” shall have the same meaning set forth in the Servicing Arrangement
with such amendments to incorporate the Settlement Principles for Remittances
and Surplus Revenues, as provided in Exhibit C of this Order.

“DWR Revenues” mean those amounts required to be remitted to DWR by Utility in
accordance with this Order and as further provided in the Servicing Arrangement.

“Effective Date” means the effective date of this Order in accordance with
Section 14.13, as such date is set forth on the cover page hereof.

“Fund” means the Department of Water Resources Electric Power Fund established
by Section 80200 of the California Water Code.

“Good Utility Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition.  Good Utility Practice does not require the optimum practice,
method, or act to the exclusion of all others, but rather is intended to include
acceptable practices, methods, or acts generally accepted in the Western
Electric Coordinating Council region.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to a
government, including the Commission.

“Governmental Program” means any program or directive established by Applicable
Law which directly or indirectly affects the rights or obligations of the
Parties under this Order and which obligates or authorizes DWR to make payments
or give credits to customers or other third parties under such programs or
directives.

“ISO” means the California Independent System Operator Corporation.

“MRTU” means the ISO’s Market Redesign and Technology Upgrade.

“MRTU Effective Date” means the first trade date upon MRTU implementation by the
ISO.

“Operating Order” or “Order” means this 2010 Operating Order, which amends and
restates that certain 2004 Operating Agreement filed with the Commission on
November 12, 2004 as directed in Decision 04-10-020, clarifying and revising
that certain original Operating Agreement filed with the Commission on April 17,
2003, consistent with Decision 03-04-029, which replaced that certain Operating
Order adopted pursuant to Decision 02-12-069, as amended and supplemented from
time to time.

“Power Charges” shall have the meaning set forth in the Rate Agreement.

“Priority Long Term Power Contract” shall have the meaning set forth in the Rate
Agreement.

“Rate Agreement” means the Rate Agreement between DWR and the Commission adopted
by the Commission on February 21, 2002 in Decision 02-02-051.

“Remittance” means a payment by Utility to DWR or its Assign(s) in accordance
with the Servicing Arrangement.

“Servicing Arrangement” means the Servicing Order as specified in Commission
Decision 02-12-070, dated December 19, 2002, as further amended and restated by
Decision 07-03-025 and certain further amended and restated 2010 Servicing Order
submitted and pending the Commission approval.

“Supplier” means those certain third parties who are supplying power pursuant to
the Contracts.

“Term” means term provided in Section 2.05 hereof.

“URG” means utility-retained generation, including without limitation Utility’s
portfolio of generation resources and power purchase agreements prior to or
after the Effective Date by Utility.

Section 1.2.

Undefined Terms.  Capitalized terms not otherwise defined in Section 1.01 herein
shall have the meanings set forth in the Act or the Servicing Arrangement.

ARTICLE II
OPERATIONAL ALLOCATION OF POWER PURCHASE AGREEMENTS; MANAGEMENT OF THE
CONTRACTS; ALLOCATED POWER; TERM

Section 2.1.

Operational Allocation and Management of Power Purchase Agreements. On behalf of
DWR, as its limited agent, Utility will perform certain day-to-day scheduling
and dispatch functions, billing and settlements and surplus energy sales (prior
to the MRTU Effective Date) and certain other tasks with respect to the
Allocated Contracts, as more fully set forth in this Order.  

As further provided in Contract Administration and Performance Test Monitoring
Protocols set forth in Exhibit E, except as otherwise transferred to the Utility
as referenced in Exhibit E, DWR will continue to monitor and audit the Supplier
performance under the Contracts.  Upon development of a mutually agreeable plan,
Utility will monitor the performance of Suppliers, as further provided in
Exhibit E, subject, however, to DWR’s right but not the obligation to audit and
monitor all functions contemplated to be performed by Utility, all as further
provided in this Order.

Section 2.2.

Standard of Contract Management.

(a)

Prior to the date that any Contract is novated to Utility, Utility agrees to
perform the functions specified in this Order relating to the Allocated
Contracts, in a commercially reasonable manner, exercising Good Utility
Practice, and in a fashion reasonably designed to serve the overall best
interests of retail electric customers.  Utility shall provide to DWR such
information specifically provided in Exhibit F hereto to facilitate DWR’s
verification of Utility’s compliance with this Section 2.02.

(b)

To the extent requested by Utility, DWR shall provide evidence in Commission
proceedings describing Utility’s and DWR’s performance, rights and obligations
under this Order.

(c)

DWR acknowledges the Commission’s exclusive authority over whether the Utility
has managed Allocated Power available under the Contracts in a just and
reasonable manner and DWR and Utility agree that none of the provisions of this
Order shall be interpreted to reduce, diminish, or otherwise limit the scope of
any Commission authority or to give DWR any authority over such matters.  In
addition, the Parties acknowledge that DWR is not subject to the Commission’s
jurisdiction, and the Parties agree that none of the provisions of this Order,
including Section 13.04 herein, shall be interpreted to subject DWR to the
Commission’s jurisdiction or authority.

(d)

The Utility acknowledges DWR’s separate and independent right to evaluate and
enforce Utility’s commercial performance under this Order.

(e)

Utility agrees to provide any information not otherwise required herein that is
reasonably necessary to allow DWR to exercise its rights in subsection (d)
above, provided that all such information shall be used solely for the purposes
of exercising such rights.

Section 2.3.

Good Faith.  Each Party hereby covenants that it shall perform its actions,
obligations and duties in connection with this Order in good faith.

Section 2.4.

DWR Power.  During the term of this Order, the electric power and energy,
including but not limited to capacity, and output, or any of them from the
Contracts delivered to retail end-use customers in Utility’s service area shall
constitute DWR Power for all purposes of the Servicing Arrangement.  Prior to
the MRTU Effective Date, Utility shall arrange for transmission service to
accommodate surplus sales to the extent that transmission service is available
and cost effective, all as further provided in Exhibit A.  

Section 2.5.

  Term.

(a)

The Term of this Order shall commence on the Effective Date and shall terminate
on the earlier of (a) the termination of the Servicing Arrangement, or (b) the
termination of this Order by DWR upon ninety days’ written notice to Utility and
the Commission, or (c) upon consultation with the Commission, the termination of
the Order by DWR upon reasonable written notice to Utility no shorter than 30
days, or (d) pursuant to Article VII hereof, the termination of this Order by a
non-defaulting Party after an Event of Default.  

In addition, this Order will terminate as to each Contract that terminates in
accordance with its terms, has been terminated by a party to that Contract, or
has been novated.  Provided, however, whether a Contract is terminated or
novated, the rights and obligations of the Parties that arise or relate to
Utility’s performance of its duties under this Order in respect of any
terminated or novated Contract shall survive until the expiration of any such
right or obligation.  

(b)

If an event occurs which has the effect of materially altering and materially
adversely impacting the economic position of the Parties or either of them under
this Order, then the affected Party may, by written notice, request that the
Commission approve amendments to this Order or other arrangements incidental to
this Order as necessary to preserve or restore the economic position under this
Order held by the affected Party immediately prior to such event.  Such notice
shall describe the event and shall include reasonable particulars as to the
manner and extent to which the economic position of the Party giving notice has
been adversely affected.

ARTICLE III
LIMITED AGENCY / NO ASSIGNMENT

Section 3.1.

Limited Agency.  Utility is hereby appointed as DWR’s agent for the limited
purposes set forth in this Order.  Utility shall not be deemed to be acting, and
shall not hold itself out, as agent for DWR for any purpose other than those
described in this Order.  Utility’s duties and obligations shall be limited to
those duties and obligations that are specified in this Order.

Section 3.2.

No Assignment.  Prior to the date that any Contract is novated to Utility, DWR
shall remain legally and financially responsible for performance under each of
the Contracts and shall retain liability to the counterparty for any failure of
Utility to perform the functions referred to in this Order on behalf of DWR as
its limited agent, under such Contracts in accordance with the terms thereof.
 It is the intent of DWR and Utility that the provisions of this Order shall not
constitute or result in an “assignment” of the Allocated Contracts in any
respect.

ARTICLE IV
LIMITED DUTIES OF UTILITY

Section 4.1.

Limited Duties of Utility as to the Contracts.  During the Term of this Order,
Utility shall:

(a)

Prior to the MRTU Effective Date, on behalf of DWR, as its limited agent,
perform the day-to-day scheduling and dispatch functions, including day-ahead,
hour-ahead and real time trading, scheduling transactions with all involved
parties,  under the Allocated Contracts, perform billing and settlements
functions and obtain relevant information for these functions such as
transmission availability and others, with respect to the Allocated Contracts
set forth in Schedule 1 hereto, all as more specifically provided in the
Operating Protocols attached hereto as Exhibit A;

On and after the MRTU Effective Date, on behalf of DWR, as its limited agent,
perform the day-to-day tasks, including the submission or the coordination of
Bids and/or Inter-SC Trades, in the ISO’s Day-Ahead Market, Hour-Ahead
Scheduling Process and/or Real-Time Market (as such terms are defined under
ISO’s MRTU tariff), related to, and consistent with the terms of, the Allocated
Contracts, perform billing and settlements functions and obtain relevant
information for these functions such as transmission availability and others,
with respect to the Allocated Contracts set forth in Schedule 1 hereto, all as
more specifically provided in the Operating Protocols attached hereto as Exhibit
A;

(b)

On behalf of DWR, as its limited agent, enter into transactions for the purchase
(or sale, as the case may be) of gas, gas transmission services, gas storage
services and financial hedges, and perform the operational and administrative
responsibilities for such purchases under gas tolling provisions under the
Allocated Contracts, including the review of fuel plans and consideration of
alternative fuel supply, all as more specifically provided in the Fuel
Management Protocols attached hereto as Exhibit B;

(c)

On behalf of DWR, as its limited agent, perform all necessary settlement
functions under the Allocated Contracts in accordance with the terms of the
applicable Allocated Contracts, consistent with the provisions of Exhibit C of
this Order.  In addition, perform all necessary billing and settlement functions
related to DWR Revenues and remit DWR Revenues to DWR, consistent with the
Settlement Principles for Remittances and Surplus Revenues attached hereto as
Exhibit C and the Servicing Arrangement;

(d)

Assume financial responsibility for the ISO charges listed on Exhibit D attached
hereto;

(e)

On behalf of DWR, as its limited agent, upon development of a mutually agreeable
plan, monitor the performance of Suppliers under the Allocated Contracts and
undertake the administration of the Allocated Contracts, as more specifically
provided in the Contract Administration and Performance Monitoring Protocols
attached hereto as Exhibit E;

(f)

Provide to DWR the necessary information required by DWR as more specifically
provided in the DWR Data Requirements From Utility attached hereto as Exhibit F
to allow DWR to perform such internal procedures that are reasonable and
determined appropriate by DWR to allow DWR to continue performance of financial
obligations related to Allocated Contracts and to prepare and support reporting
requirements set forth in Applicable Laws or agreements;

(g)

At all times in performing its obligations under this Order (i) comply with the
provisions of each of the Allocated Contracts, (ii) follow Good Utility
Practice, and (iii) comply with all Applicable Laws and Applicable Commission
Orders;

(h)

Appoint a primary and secondary contact person, as set forth in Schedule 2
hereto, to coordinate the responsibilities listed in this Section 4.01;

(i)

Prior to the MRTU Effective Date, on behalf of DWR, as its limited agent, make
surplus energy sales as more specifically provided in this Order; and

(j)

Upon issuance of an Applicable Commission Order approving the novation of a
Contract, Utility will submit in writing to DWR as to the effective novation
date of such Contract.

Provided, however, in the event that DWR fails to provide or provides inaccurate
information which results in Utility’s non-compliance with its obligations under
this Order, the resulting non-compliance by Utility shall not constitute an
Event of Default under Section 7.01 hereof.

Section 4.2.

Dispatch or Sale of Allocated Power.  Subject to any existing or new ISO tariff
provisions that may affect the dispatch of such Contracts, Allocated Power from
all Contracts shall be dispatched or sold, as the case may be, by Utility
pursuant to the Operating Protocols attached hereto as Exhibit A.  

Section 4.3.

DWR Revenues.  DWR Revenues shall be accounted and remitted to DWR consistent
with the principles provided in the Settlement Principles for Remittances and
Surplus Revenues attached hereto as Exhibit C and the provisions of the
Servicing Arrangement.  Unless otherwise specifically provided in this Order,
Utility will not be required at any time to advance or pay any of its own funds
in the fulfillment of its responsibilities under this Order.

Section 4.4.

Ownership of Allocated Power.  Notwithstanding any other provision herein, and
in accordance with the Act and Section 80110 of the California Water Code, DWR
shall retain title to all Allocated Power, including DWR Power.  In accordance
with the Act and Section 80104 of the California Water Code, upon the delivery
of Allocated Power to Utility’s customers, those customers shall be deemed to
have purchased that power from DWR, and payment for such sale shall be a direct
obligation of such customer to DWR.  In addition, prior to the MRTU Effective
Date, DWR shall retain title to any surplus Allocated Power sold by Utility as
limited agent to DWR as provided in this Order.  

ARTICLE V
DUTIES OF DWR

Section 5.1.

Duties of DWR.  Prior to the date that any Contract is novated to Utility and
consistent with the Contract Allocation Order, during the Term of this Order,
DWR shall:

(a)

Remain legally and financially responsible under each of the Contracts and
cooperate with Utility in the transition from DWR to Utility the performance of
the functions provided in this Order;

(b)

Assume legal and financial responsibilities and enter into or facilitate
Utility’s entering into transactions as DWR’s limited agent, for the purchase
(or sale, as the case may be) of gas, gas transmission services, gas storage
services and financial hedges, and timely consent to or approve the Utility’s
performance of the operational and administrative responsibilities for such
purchases under gas tolling provisions under the Allocated Contracts, including
the review of fuel plans and consideration of alternative fuel supply, all as
more specifically provided in the Fuel Management Protocols attached hereto as
Exhibit B;

(c)

Pay invoices to the Suppliers and perform such internal procedures that are
reasonable and determined appropriate by DWR, which may include validation,
analysis and audit of the settlement functions to be performed on DWR’s behalf,
as its limited agent, by Utility relating to the Contracts.  In addition,
perform such internal procedures that are reasonable and determined appropriate
by DWR, which may include validation, analysis and audit of the billing and
settlement functions to be performed on DWR’s behalf, as its limited agent, by
Utility related to DWR Revenues, consistent with the principles set forth in the
Settlement Principles for Remittances and Surplus Revenues attached hereto as
Exhibit C;

(d)

Until such time as a mutually agreed upon plan may be entered into with Utility
and approved by the Commission, and no earlier than January 1, 2004, continue to
monitor the performance of Suppliers and conduct certain contract administration
duties under the Allocated Contracts, all as more specifically provided in the
Contract Administration and Performance Monitoring Protocols attached hereto as
Exhibit E.  In addition, continue to perform all other administrative functions
related to Contracts not explicitly provided in this Order to be performed by
Utility on behalf of DWR, as its limited agent;

(e)

Upon the termination of any Contract (other than a Contract that is novated to
Utility or terminated on the Contract stated termination date shown on Schedule
1 attached to this Order), DWR will submit in writing to Utility a revised
Schedule 1 to reflect the termination of any Contract.  In the event that a
Contract terminates on the Contract stated termination date shown on Schedule 1,
then no further notice will be provided by DWR; and

(f)

Appoint a primary and secondary contact person, as set forth in Schedule 3
hereto, to coordinate the responsibilities listed in this Section 5.01.

ARTICLE VI
[RESERVED]

Section 6.1.

[Intentionally left blank.]

ARTICLE VII
EVENTS OF DEFAULT

Section 7.1.

Events of Default. The following events shall constitute “Events of Default”
under this Order:

(a)

any material failure by a Party to pay any amount due and payable under this
Order that continues unremedied for five (5) Business Days after the earlier of
the day the defaulting Party receives written notice thereof from the
non-defaulting Party; or

(b)

any material failure by Utility to schedule and dispatch Contracts, consistent
with the principles set forth in Exhibit A; or

(c)

any failure (except as provided in (a) or (b)) by a Party to duly observe or
perform in any material respect any other term or condition of such Party set
forth in this Order, which failure continues unremedied for a period of 15
calendar days after written notice of such failure has been given to such Party
by the non-defaulting Party; or

(d)

any material representation or warranty made by a Party shall prove to be false,
misleading or incorrect in any material respect as of the date made; or

(e)

an Event of Default (as defined under the Servicing Arrangement) shall have
occurred and is continuing under the Servicing Arrangement.

Section 7.2.

Consequences of Utility Event of Default.  Upon any Event of Default by Utility,
DWR may, in addition to exercising any other remedies available under this Order
or under Applicable Law, (i) apply to the Commission for appropriate relief,
including but not limited to the termination of this Order in whole or in part;
and (ii) apply to the Commission and, if necessary, any court of competent
jurisdiction for sequestration and payment to DWR or its Assign(s) of DWR
Revenues or for specific performance of the functions related to the Contracts
to be performed by Utility on behalf of DWR, as its limited agent, as provided
in this Order.  

Section 7.3.

Consequences of DWR Event of Default.  Upon an Event of Default by DWR (other
than an Event of Default under 7.01(a)), Utility may request that the Commission
terminate this Order in whole or in part, Section 2.05 notwithstanding.

Section 7.4.

Remedies.  Subject to Article XIII of this Order, upon any Event of Default, the
non-defaulting Party may exercise any other legal or equitable right or remedy
that may be available to it under applicable law or under this Order, including,
but not limited to, the termination of this Order.  

Section 7.5.

Remedies Cumulative.  Except as otherwise provided in this Order, all rights of
termination, cancellation, or other remedies in this Order are cumulative.  Use
of any remedy shall not preclude any other remedy available under this Order.

Section 7.6.

Waivers. None of the provisions of this Order shall be considered waived by
either Party unless the Party against whom such waiver is claimed gives such
waiver in writing.  The failure of either Party to insist in any one or more
instances upon strict performance of any of the provisions of this Order or to
take advantage of any of its rights hereunder shall not be construed as a waiver
of any such provisions or the relinquishment of any such rights for the future,
but the same shall continue and remain in full force and effect.  Waiver by
either Party of any default by the other Party shall not be deemed a waiver of
any other default.

ARTICLE VIII
PAYMENT OF FEES AND CHARGES

Section 8.1.

Utility Fees and Charges.  As noted in the Contract Allocation Order, the
details of the amount and recovery of administrative costs to Utility associated
with the Contracts are expected to be considered in another Commission
proceeding.  As such, the Parties agree that the administrative costs to Utility
will be recovered pursuant to such Commission proceeding. Utility shall enter
the cost of such fees and charges in its Purchased Electric Commodity Account,
or its successor or another account designated by the Commission on a current
basis, for recovery in retail rates subject to subsequent Commission review.

ARTICLE IX
REPRESENTATIONS AND WARRANTIES




Section 9.01.  Representations and Warranties of DWR.  DWR represents and
warrants that it will use its best efforts to obtain all necessary and
appropriate notices, inducements, undertakings, approvals, and consents from
each Supplier to the Contract allocated to Utility in order for Utility to
undertake its duties set forth in this Order in a timely and appropriate
fashion.  

ARTICLE X
LIMITATIONS ON LIABILITY

Section 10.1.

Consequential Damages. In no event will either Party be liable to the other
Party for any indirect, special, exemplary, incidental, punitive, or
consequential damages under any theory.  Nothing in this Section 10.01 shall
limit either Party’s rights as provided in Article VII above.

Section 10.2.

Limited Obligations of DWR. Any amounts payable by DWR under this Order shall be
payable solely from moneys on deposit in the Department of Water Resources
Electric Power Fund established pursuant to Section 80200 of the California
Water Code (the “Fund”).  

Section 10.3.

Sources of Payment; No Debt of State.  DWR’s obligation to make payments
hereunder shall be limited solely to the Fund and shall be payable as an
operating expense of the Fund solely from Power Charges subject and subordinate
to each Priority Long Term Power Contract in accordance with the priorities and
limitations established with respect to the Fund’s operating expenses in any
indenture providing for the issuance of Bonds and in the Rate Agreement and in
the Priority Long Term Power Contracts.  Any liability of DWR arising in
connection with this Order or any claim based thereon or with respect thereto,
including, but not limited to, any payment arising as the result of any breach
or Event of Default under this Order, and any other payment obligation or
liability of or judgment against DWR hereunder, shall be satisfied solely from
the Fund.  NEITHER THE FULL FAITH AND CREDIT NOR THE TAXING POWER OF THE STATE
OF CALIFORNIA ARE OR MAY BE PLEDGED FOR ANY PAYMENT UNDER THIS ORDER. Revenues
and assets of the State Water Resources Development System, and Bond Charges
under the Rate Agreement, shall not be liable for or available to make any
payments or satisfy any obligation arising under this Order.  If moneys on
deposit in the Fund are insufficient to pay all amounts payable by DWR under
this Order, or if DWR has reason to believe such funds may become insufficient
to pay all amounts payable by DWR under this Order, DWR shall diligently pursue
an increase to its revenue requirements as permitted under the Act from the
appropriate Governmental Authority as soon as practicable.  To the extent DWR’s
obligations are “administrative costs,” they will require annual appropriation
by the legislature.

Section 10.4.

Cap on Liability.  In no event will Utility be liable to DWR for damages under
this Order, including indemnification obligations, whether in contract,
warranty, tort (including negligence), strict liability or otherwise (referred
to as “Damages” for purposes of this Section), in an amount in excess of: 1) on
an annual calendar year basis, $5 million plus ten percent of Damages in excess
of $5 million and 2) for the entire term of this Order, $50 million in total
payments of Damages to DWR.  For example, if Damages for an event are $100
million, Utility’s total liability for this event would be $14.5 million ($5
million plus 10% of $95 million) and that would be the full extent of Utility’s
liability for such Damages.  All Damages associated with an event will apply
only to the annual limit in the first year in which Damages for that event were
assessed.  For example, if Damages for an event were paid as follows: $15
million in year 1 and $10 million in year 2, the Utility would pay DWR $7
million ($5 million plus 10% of $10 million for year 1 and 10% of $10 million
for year 2).  In this example, the $1 million paid to DWR in year 2 (10% of $10
million) does not count against the year 2 $5 million calendar year threshold.
 DWR hereby releases Utility from any liability for Damages in excess of the
limitations on liability set forth in this Section 10.04, provided however, that
this limitation on Utility liability shall not apply to the extent the liability
is a result of Utility’s gross negligence or willful misconduct.  

ARTICLE XI
CONFIDENTIALITY

Section 11.1.

Proprietary Information.

(a)

Nothing in this Order shall affect Utility’s obligations to observe any
Applicable Law prohibiting the disclosure of Confidential Information regarding
its customers.

(b)

Nothing in this Order, and in particular nothing in Sections 11.01(e)(x) through
11.01(e)(z) of this Order, shall affect the rights of the Commission to obtain
from Utility, pursuant to Applicable Law, information requested by the
Commission, including Confidential Information provided by DWR to Utility.
Applicable Law, and not this Order, will govern what information the Commission
may disclose to third parties, subject to any confidentiality agreement between
DWR and the Commission.

(c)

The Parties acknowledge that each Party may acquire information and material
that is the other Party’s confidential, proprietary or trade secret information.
 As used herein, “Confidential Information” means any and all technical,
commercial, financial and customer information disclosed by one Party to the
other (or obtained from one Party’s inspection of the other Party’s records or
documents), including any patents, patent applications, copyrights, trade
secrets and proprietary information, techniques, sketches, drawings, maps,
reports, specifications, designs, records, data, models, inventions, know-how,
processes, apparati, equipment, algorithms, software programs, software source
documents, object code, source code, and information related to the current,
future and proposed products and services of each of the Parties, and includes,
without limitation, the Parties’ respective information concerning research,
experimental work, development, design details and specifications, engineering,
financial information, procurement requirements, purchasing, manufacturing,
business forecasts, sales and merchandising, and marketing plans and
information.  In all cases, Confidential Information includes proprietary or
confidential information of any third party disclosing such information to
either Party in the course of such third party’s business or relationship with
such Party.  Utility’s Confidential Information also includes any and all lists
of customers, and any and all information about customers, both individually and
aggregated, including but not limited to customers’ names, street addresses of
customer residences and/or facilities, email addresses, identification numbers,
Utility account numbers and passwords, payment histories, energy usage, rate
schedule history, allocation of energy uses among customer residences and/or
facilities, and usage of DWR Power.  All Confidential Information disclosed by
the disclosing Party (“Discloser”) will be considered Confidential Information
by the receiving Party (“Recipient”) if identified as confidential and received
from Discloser.

(d)

Each Party agrees to take all steps reasonably necessary to hold in trust and
confidence the other Party’s Confidential Information.  Without limiting the
generality of the immediately preceding sentence, each Party agrees (i) to hold
the other Party’s Confidential Information in strict confidence, not to disclose
it to third parties or to use it in any way, commercially or otherwise, other
than as permitted under this Order; and (ii) to limit the disclosure of the
Confidential Information to those of its employees, agents or directly related
subcontractors with a need to know who have been advised of the confidential
nature thereof and who have acknowledged their express obligation to maintain
such confidentiality.  DWR shall not disclose Confidential Information to
employees, agents or subcontractors that are in any respect responsible for
power marketing or trading activities associated with the State Water Resources
Development System.

(e)

The foregoing two paragraphs will not apply to any item of Confidential
Information if:  (i) it has been published or is otherwise readily available to
the public other than by a breach of this Order; (ii) it has been rightfully
received by Recipient from a third party without breach of confidentiality
obligations of such third party and outside the context of the provision of
services under this Order; (iii) it has been independently developed by
Recipient personnel having no access to the Confidential Information; (iv) it
was known to Recipient prior to its first receipt from Discloser, or (v) it has
been summarized, processed and incorporated for incorporation into reports,
discussions, statements or any other further work product.  In addition,
Recipient may disclose Confidential Information if and to the extent required by
law or a Governmental Authority, provided that (x) Recipient shall give
Discloser a reasonable opportunity to review and object to the disclosure of
such Confidential Information, (y) Discloser may seek a protective order or
confidential treatment of such Confidential Information, and (z) Recipient shall
make commercially reasonable efforts to cooperate with Discloser in seeking such
protective order or confidential treatment.  Discloser shall pay Recipient its
reasonable costs of cooperating.

Section 11.2.

No License.  Nothing contained in this Order shall be construed as granting to a
Party a license, either express or implied, under any patent, copyright,
trademark, service mark, trade dress or other intellectual property right, or to
any Confidential Information now or hereafter owned, obtained, controlled by, or
which is or may be licensable by, the other Party.

Section 11.3.

Survival of Provisions.  The provisions of this Article XI shall survive the
termination of this Order.

ARTICLE XII
RECORDS AND AUDIT RIGHTS

Section 12.1.

Records.  Utility shall maintain accurate records and accounts relating to the
Contracts in sufficient detail to permit DWR to audit and monitor the functions
to be performed by Utility on behalf of DWR, as its limited agent, under this
Order.  In addition, Utility shall maintain accurate records and accounts
relating to DWR Revenues to be remitted by Utility to DWR, consistent with the
Settlement Principles for Remittances and Surplus Revenues set forth in Exhibit
C hereto.  Utility shall provide to DWR and its Assign(s) access to such
records.  Access shall be afforded without charge, upon reasonable request made
pursuant to Section 12.02.  Access shall be afforded only during Business Hours
and in such a manner so as not to interfere unreasonably with Utility’s normal
operations.  Utility shall not treat DWR Revenues as income or assets of Utility
or any affiliate for any tax, financial reporting or regulatory purposes, and
the financial books or records of Utility and affiliates shall be maintained in
a manner consistent with the absolute ownership of DWR Revenues by DWR and
Utility’s holding of DWR Revenues in trust for DWR (whether or not held together
with other monies).

Section 12.2.

Audit Rights.  

(a)

Upon 30 calendar days’ prior written notice, DWR may request an audit, conducted
by DWR or its agents (at DWR’s expense), of Utility’s records and procedures,
which shall be limited to records and procedures containing information bearing
upon Utility’s performance of its obligations under this Order.  The audit shall
be conducted during Business Hours without interference with Utility’s normal
operations, and in compliance with Utility’s security procedures.

(b)

As provided in the Act, the State of California Bureau of State Audits (the
“Bureau”) shall conduct a financial and performance audit of DWR’s
implementation of Division 27 (commencing with Section 80000) of the California
Water Code, and the Bureau shall issue a final report on or before March 31,
2003.  In addition, as provided in Section 8546.7 of the California Government
Code, pursuant to this Section 12.02, DWR or the State of California Department
of General Services, the Bureau, or their designated representative (“DWR’s
Agent”) shall have the right to review and to copy (at DWR’s expense) any
non-confidential records and supporting documentation pertaining to the
performance of this Order and to conduct an on-site review of any Confidential
Information pursuant to Section 12.03 hereof.  Utility agrees to maintain such
records for such possible audit for three years after final Remittance to DWR.
 Utility agrees to allow such auditor(s) access to such records during Business
Hours and to allow interviews of any employees who might reasonably have
information related to such records.  Further, Utility shall include a similar
right for DWR or DWR’s Agent to audit records and interview staff in any
contract between Utility and a subcontractor directly related to performance of
this Order.

Section 12.3.

Confidentiality.  Materials reviewed by either Party or its agents in the course
of an audit may contain Confidential Information subject to Article XI above.
 The use of all materials provided to DWR or Utility or their agents, as the
case may be pursuant to this Article XII, shall comply with the provisions in
Article XI and shall be limited to use in conjunction with the conduct of the
audit and preparation of a report for appropriate distribution of the results of
the audit consistent with Applicable Law.

Section 12.4.

Annual Certifications.  At least annually, and in no event later than the 30th
day after the end of the calendar year, Utility shall deliver to DWR, with a
copy to the Commission, a certificate of an authorized representative certifying
that to the best of such representative’s knowledge, after a review of Utility
performance under this Order, Utility has fulfilled its obligations under this
Order in all material respects and is in compliance herewith in all material
respects.

Section 12.5.

Additional Applicable Laws.  Each Party shall make an effort to promptly notify
the other Party in writing to the extent such Party becomes aware of any new
Applicable Laws or changes (or proposed changes) in Applicable Tariffs hereafter
enacted, adopted or promulgated that may have a material adverse effect on
either Party’s ability to perform its duties under this Order.  A Party’s
failure to so notify the other Party pursuant to this Section 12.05 will not
constitute a material breach of this Order, and will not give rise to any right
to terminate this Order or cause either Party to incur any liability to the
other Party or any third party.

Section 12.6.

Other Information.  Upon the reasonable request of DWR or its Assign(s), Utility
shall provide to DWR or its Assign(s) any public financial information in
respect of Utility applicable to services provided by Utility under this Order,
to the extent such information is reasonably available to Utility, which (i) is
reasonably necessary and permitted by Applicable Law to monitor the performance
by Utility hereunder, or (ii) otherwise relates to the exercise of DWR’s rights
or the discharge of DWR’s duties under this Order or any Applicable Law.  In
particular, but without limiting the foregoing, Utility shall provide to DWR any
such information that is necessary or useful to calculate DWR’s revenue
requirements (as described in Sections 80110 and 80134 of the California Water
Code).

Section 12.7.

Data and Information Retention.  All data and information associated with the
provision and receipt of services pursuant to this Order shall be maintained for
the greater of (a) the retention time required by Applicable Law or Applicable
Tariffs for maintaining such information, or (b) three (3) years.

ARTICLE XIII
DISPUTE RESOLUTION

Section 13.1.

Dispute Resolution.  Should any dispute arise between the Parties or should any
dispute between the Parties arise from the exercise of either Party’s audit
rights contained in Section 12.02 hereof, the Parties shall remit any undisputed
amounts and agree to enter into good faith negotiations as soon as practicable
to resolve such disputes within (10) Business Days so as to resolve such
disputes, as appropriate, within the timeframes provided under this Order, or as
soon as possible thereafter.  For any disputed Remittances, if such resolution
cannot be made before the remittance date, Utility shall remit the undisputed
portion to DWR.  In addition, the disputed portion of the Remittances shall be
deposited into an escrow account held by a qualified, independent escrow holder.
 Upon resolution of such disputes, the Party that escrowed the disputed amount
shall reimburse the other Party from the escrow account as necessary.

Section 13.2.

ISO Settlements and Disputes.  Prior to the MRTU Effective Date, Utility shall
review, validate and verify all ISO charges/credits contained on all ISO
settlement statements, including any charges/credits resulting from functions
related to the Contracts to be performed by Utility as provided in the Existing
Operating Arrangement.  Utility shall inform DWR of any discrepancies and shall
dispute any such discrepancies with the ISO in accordance with the ISO’s tariff
and protocols.  Except as provided in Section 13.03, if any ISO charge type
settlement amount appearing on a Preliminary or Final Settlement Statement (as
defined in the ISO tariff) resulting or relating to the Utility’s performance of
functions related to the Contracts under the Existing Operating Arrangement is
in dispute, it shall be the responsibility of Utility, on behalf of DWR, as its
limited agent, to seek resolution of said dispute through the ISO dispute
resolution process as provided in the ISO’s tariff.

On and after the MRTU Effective Date, consistent with the parameters of
settlements procedures as further provided in Exhibit C attached hereto, DWR
agrees and Utility is ordered to perform the following as related to ISO
invoices and Settlement Statements (as such term is defined in the ISO tariff
then in effect) issued to Utility in its role as load serving entity.  

On and after the MRTU Effective Date, Utility shall review, validate and verify
such ISO data or charges/credits contained on all ISO Settlement Statements
related to Inter-SC Trades with respect to the Allocated Contracts and to
provide such data or information as specified under the caption “Schedule /
Bilateral Invoice” in Part II of Exhibit F attached to this Order.  As to such
data or information described under the caption “Schedule / Bilateral Invoice”
in Part II of Exhibit F, Utility shall inform DWR of any discrepancies and shall
dispute any such discrepancies with the ISO in accordance with the ISO’s tariff
and protocols.  

At all times, for disputes affecting Utility’s Remittances to DWR, including,
prior to the MRTU Effective Date, disputes on ISO charges to non-DWR parties
related to Surplus Revenues that would affect Remittances to DWR, Utility shall
provide to DWR: a) notification of submission of the dispute through the ISO
dispute resolution process, identifying, among other items, the dispute type,
quantity, price and allocation; b) a copy of the submitted dispute and all
supporting data; and c) a copy of all ensuing documentation resulting from the
ongoing dispute resolution process.  Utility shall track and validate all
disputed ISO charges involving any financial responsibility of DWR.

Section 13.3.

Supplier Invoice Disputes.  DWR shall continue to be responsible for all dispute
resolution relating to Supplier invoices.  In addition, except as specifically
provided in Exhibit E of this Order, all other contract administration functions
shall remain DWR’s responsibility.  

Section 13.4.

Good-Faith Negotiations.  Should any dispute arise between the Parties relating
to this Order, the Parties shall undertake good-faith negotiations to resolve
such dispute.  If the Parties are unable to resolve such dispute through
good-faith negotiations, either Party may submit a detailed written summary of
the dispute to the other Party.  Upon such written presentation, each Party
shall designate an executive with authority to resolve the matter in dispute.
 If the Parties are unable to resolve such dispute within 30 days from the date
that a detailed summary of such dispute is presented in writing to the other
Party, and the dispute relates solely to Utility’s conduct, performance, acts
and/or omissions (and not to DWR’s conduct performance, acts and/or omissions),
then DWR may, at its sole discretion, present the dispute to the Commission for
resolution, in accordance with Applicable Law.  All other disputes shall be
brought in a court of competent jurisdiction or a forum mutually acceptable to
the Parties in accordance with Applicable Law.  Nothing herein shall preclude
either Party from challenging the decision or action which such Party deems may
adversely affect its interests in any appropriate forum of the Party’s choosing.

Section 13.5.

Costs.  Each Party shall bear its own respective costs and attorney fees in
connection with respect to any dispute resolution process undertaken by it
pursuant to this Article.  Provided, however, DWR shall reimburse Utility all
reasonably incurred costs, including, but not limited to, in-house and retained
attorneys, consultants, witnesses, and arbitration costs, arising from or
pertaining to all disputes relating to ISO charges/credits contained on all ISO
settlement statements resulting from the operational, dispatch and
administrative functions related to the Contracts performed by Utility on behalf
of DWR, as its limited agent, pursuant to the standards set forth in Section
2.02 herein and consistent with the provisions of the ISO tariff, as may be
amended from time to time, including, prior to the MRTU Effective Date, disputes
on ISO charges to non-DWR parties related to Surplus Revenues that would affect
Remittances to DWR.  These costs shall be recorded and invoiced in the manner
set forth in Section 8.01 hereof.

ARTICLE XIV
MISCELLANEOUS

Section 14.1.

Assignment

(a)

Except as provided in paragraphs (b) (c) and (d) below, neither Party shall
assign or otherwise dispose of this Order, its right, title or interest herein
or any part hereof to any  entity, without the prior written consent of the
Commission.  No assignment of this Order shall relieve the assigning Party of
any of its obligations under this Order until such obligations have been assumed
by the assignee. When duly assigned in accordance with this Section 14.01(a) and
when accepted by the assignee, this Order shall be binding upon and shall inure
to the benefit of the assignee.  Any assignment in violation of this Section
14.01 (a) shall be void.

(b)

DWR may assign or pledge its rights to receive performance hereunder to a
trustee or another party (“Assign(s)”) in order to secure DWR’s obligations
under its bonds (as that term is defined in the Act), and any such Assign shall
be a third party beneficiary of this Order; provided, however, that this
authority to assign or pledge rights to receive performance hereunder shall in
no event extend to any person or entity that sells power or other goods or
services to DWR.

(c)

Any person (i) into which Utility may be merged or consolidated, (ii) which may
result from any merger or consolidation to which Utility shall be a party or
(iii) which may succeed to the properties and assets of Utility substantially as
a whole, which person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of Utility hereunder, shall be the
successor to Utility under this Order without further act on the part of any of
the Parties to this Order; provided, however, that Utility shall have delivered
to the Commission, DWR and DWR’s Assign(s) an opinion of counsel reasonably
acceptable to the Commission and DWR stating that such consolidation, merger or
succession and such agreement of assumption complies with this Section 13.01(c)
and that all of Utility’s obligations hereunder have been validly assumed and
are binding on any such successor or assign.

(d)

Notwithstanding anything to the contrary herein, DWR’s rights and obligations
hereunder shall be transferred, without any action or consent of either Party
hereto, to any entity created by the State legislature which is required under
Applicable Law to assume the rights and obligations of DWR under Division 27 of
the California Water Code.

Section 14.2.

Force Majeure.  Neither Party shall be liable for any delay or failure in
performance of any part of this Order (including the obligation to remit money
at the times specified herein) from any cause beyond its reasonable control,
including but not limited to, unusually severe weather, flood, fire, lightning,
epidemic, quarantine restriction, war, sabotage, act of a public enemy,
earthquake, insurrection, riot, civil disturbance, strike, restraint by court
order or Government Authority, or any combination of these causes, which by the
exercise of due diligence and foresight such Party could not reasonably have
been expected to avoid and which by the exercise of due diligence is unable to
overcome.  

Section 14.3.

Severability.  In the event that any one or more of the provisions of this Order
shall for any reason be held to be unenforceable in any respect under applicable
law, such unenforceability shall not affect any other provision of this Order,
but this Order shall be construed as if such unenforceable provision or
provisions had never been contained herein.

Section 14.4.

Survival of Payment Obligations.  Upon termination of this Order, each Party
shall remain liable to the other Party for all amounts owing under this Order.
 Utility shall continue to collect and remit, pursuant to the terms of the
Servicing Arrangement and the principles provided in the Settlement Principles
for Remittances and Surplus Revenues provided in Exhibit C hereto and any DWR
Charges billed to customers or, prior to the MRTU Effective Date, any DWR
Surplus Energy Sales Revenues attributable to sales entered into before the
effective date of termination of the Servicing Arrangement.  

Section 14.5.

Third-Party Beneficiaries.  The provisions of this Order are exclusively for the
benefit of the Parties and any permitted assignee of either Party.

Section 14.6.

Governing Law.  This Order shall be interpreted, governed and construed under
the laws of the State of California without regard to choice of law provisions.

Section 14.7.

[Reserved.]

Section 14.8.

Section Headings.  Section and paragraph headings appearing in this Order are
inserted for convenience only and shall not be construed as interpretations of
text.

Section 14.9.

Amendments.  No amendment, modification, or supplement to this Order shall be
effective unless it is in writing and signed by the authorized representatives
of both Parties and approved as required, and by reference incorporates this
Order and identifies the specific portions that are amended, modified, or
supplemented or indicates that the material is new.  No oral understanding or
agreement not incorporated in this Order is binding on either of the Parties.

Section 14.10.

Amendment Upon Changed Circumstances.  (a)

The Parties acknowledge that compliance with any Commission decision,
legislative action or other governmental action (whether issued before or after
the Effective Date of this Order) affecting the operation of this Order,
including but not limited to (i) dissolution of the ISO, (ii) changes in the ISO
market structure, including but not limited to MRTU or a reversion related
thereto, (iii) a decision regarding direct access currently pending before the
Commission, (iv) the establishment of other Governmental Programs, or (v) a
modification to the Contract Allocation Order may require that amendment(s) be
made to this Order.  If either Party reasonably determines that such a decision
or action would materially affect the services to be provided hereunder or the
reasonable costs thereof, then upon the issuance of such decision or the
approval of such action (unless and until it is stayed), the Parties shall
negotiate the amendment(s) to this Order that is (or are) appropriate in order
to effectuate the required changes in services to be provided or the
reimbursement thereof.  If the Parties are unable to reach agreement on such
amendments within 60 days after the issuance of such decision or approval of
such action, either Party may, in the exercise of its sole discretion, submit
the disagreement to the Commission for proposed resolution, in accordance with
Applicable Law.  Nothing herein shall preclude either Party from challenging the
decision or action which such Party deems may adversely affect its interests in
any appropriate forum of the Party’s choosing.

(b)

The Parties shall, if the rating agencies request changes to this Order which
the Parties reasonably determine are necessary and appropriate, negotiate in
good faith, but will be under no obligation to reach agreement or to ask the
Commission to amend this Order to accommodate the rating agency requests.  The
Parties will cooperate in obtaining any required approvals of the Commission or
other entities for such amendments.

(c)

Upon request of DWR, the Utility agrees to a meet and confer for any reasonable
issues identified by DWR as necessary and appropriate for DWR as related to its
financial reporting and fiduciary responsibilities and any rights and
obligations related to this Operating Order.  In addition, upon the reasonable
request of DWR, the Utility will provide to DWR any information in respect of
Utility that is applicable to the rights and obligations of the Parties under
this Operating Order or any material information that is reasonably necessary
for DWR to monitor and manage their risks and perform their fiduciary
responsibilities.  Likewise, upon the reasonable request of Utility, DWR will
provide to Utility any information in respect of DWR that is applicable to the
rights and obligations of the Parties under this Operating Order or any material
information that is reasonably necessary for Utility to operationally administer
the Allocated Contracts.  If the joint analysis of this information and the
“meet and confer” process indicate DWR should, in its judgment, revise its
revenue requirement determination for submittal to the Commission, the Utility
agrees to support an appropriate revised determination by DWR.

DWR and the Utility agree that as MRTU moves forward either DWR or Utility may
identify further changes required to properly administer the Allocated Contracts
under MRTU.  DWR and the Utility shall meet and confer on mutual solutions to
such changes, implement such solutions, and include them in modifications to the
Servicing Arrangement and/or this Operating Order.  

Section 14.11.

Indemnification.

(a)

Indemnification of DWR.  Utility (the “Indemnitor”) shall at all times protect,
indemnify, defend and hold harmless DWR, and its elected officials, appointed
officers, employees, representatives, agents and contractors (each, an
“Indemnified Party” or an “Indemnitee”) from and against (and pay the full
amount of) any and all claims (whether in tort, contract or otherwise), demands,
expenses (including, without limitation, in-house and retained attorneys’ fees)
and liabilities for losses, damage, injury and liability of every kind and
nature and however caused, and taxes (of any kind and by whomsoever imposed), to
third parties arising from or in connection with (or alleged to arise from in
connection with):  (1) any failure by Utility to perform its material
obligations under this Order; (2) any material representation or warranty made
by Utility shall prove to be false, misleading or incorrect in any material
respect as of the date made; (3) the gross negligence or willful misconduct of
Utility or any of its officers, directors, employees, agents, representatives,
subcontractors or assignees in connection with this Order; and (4) any violation
of or failure by Utility or Indemnitor to comply with any Applicable Commission
Orders or Applicable Law; provided, however, that the foregoing indemnifications
and protections shall not extend to any losses arising from gross negligence or
willful misconduct of any Indemnified Party.

(b)

Obligation of Utility. Consistent with the Contract Allocation Order, Utility
shall not, in acting as limited agent of DWR hereunder be required to perform
any obligations of any Supplier or on behalf of any Supplier under any Allocated
Contract or to make any payments on behalf of such Supplier or as the result of
the failure of such Supplier to perform under any Allocated Contract, except as
otherwise explicitly noted in the Operating Protocols attached as Exhibit A and
as further provided in Section B of Part III of Exhibit C attached hereto.

(c)

Indemnification of Utility. To the extent permitted by law, DWR (“Indemnitor”)
shall at all times protect, indemnify, defend and hold harmless Utility, and its
officers, employees, representatives, agents and contractors (each, an
“Indemnified Party” or “Indemnitee”), from and against (and pay the full amount
of) any and all claims (whether in tort, contract or otherwise), demands,
expenses (including, without limitation, in-house and retained attorneys’ fees)
and liabilities for losses, damage, injury and liability of every kind and
nature and however caused, and taxes (of any kind and by whomsoever imposed), to
third parties arising from or in connection with (or alleged to arise from on in
connection with):  (1)  any failure by DWR to perform its material obligations
under this Order or any Allocated Contract; (2) any material representation or
warranty made by DWR shall prove to be false, misleading or incorrect in any
material respect as of the date made; (3) the gross negligence or willful
misconduct of the DWR or any of its officers, directors or employees, agents,
representatives, subcontractors or assignees in connection with this Order; (4)
any action claiming Utility failed to perform any Supplier’s obligations under a
Contract; and (5) any violation of or failure by DWR or Indemnitor to comply
with any Applicable Law; and provided, however, that the foregoing
indemnifications and protections shall not extend to any losses arising from the
gross negligence or willful misconduct of any Indemnified Party.

(d)

Indemnification Procedures.  Indemnitee shall promptly give notice to Indemnitor
of any claim or action to which it seeks indemnification from Indemnitor.
 Indemnitor shall defend any such claim or action brought against it, and may
also defend such claim or action on behalf of the Indemnitee (with counsel
reasonably satisfactory to Indemnitor) unless there is any actual or potential
conflict between Indemnitor and Indemnitee with respect to such claim or action.
 If there is any actual or potential conflict between Indemnitor and Indemnitee
with respect to such claim or action, Indemnitee shall have the opportunity to
assume (at Indemnitor’s expense) defense of any claim or action brought against
Indemnitee by a third party; however, failure by Indemnitee to request defense
of such claim or action by the Indemnitor shall not affect Indemnitee’s right to
indemnity under this Section 14.11.  In any action or claim involving
Indemnitee, Indemnitor shall not settle or compromise any claim without the
prior written consent of Indemnitee.

Section 14.12.

Notices and Demands.  (a) Except as otherwise provided under this Order, all
notices, demands, or requests pertaining to this Order shall be in writing and
shall be deemed to have been given (i) on the date delivered in person, (ii) on
the date when sent by facsimile (with receipt confirmed by telephone by the
intended recipient or his or her authorized representative) or electronic
transmission (with receipt confirmed telephonically or electronically by the
intended recipient or his or her authorized representative) or by special
messenger, or (iii) 72 hours following delivery to a United States post office
when sent by certified or registered United States mail postage prepaid, and
addressed as set forth below:

Utility:

San Diego Gas & Electric Company
Electric and Fuel Procurement
8315 Century Park Court
San Diego, California 92123

Attn:

Michael Strong
Manager - Settlements & Systems
Telephone: (858) 650-6154
Facsimile: (858) 650-6190
Email: mgstrong@semprautilities.com

DWR:

State of California
The Resources Agency
Department of Water Resources
California Energy Resources Scheduling Division
2033 Howe Avenue, Suite 220
Sacramento, California  95825

Attn:

John Pacheco
Acting Deputy Director
Telephone:  (916) 574-0311
Facsimile:  (916) 574-2512
Email:  jpacheco@water.ca.gov

(a)

DWR agrees and with respect to the Utility it is ordered that each Party shall
be entitled to specify as its proper address any other address in the United
States, or specify any change to the above information, upon written notice to
the other Party complying with this Section 14.12.

(b)

DWR agrees and with respect to the Utility it is ordered that each Party shall
designate on Attachment A the person(s) to be contacted with respect to specific
operational matters.  Each Party shall be entitled to specify any change to such
person(s) upon written notice to the other Party complying with this
Section 14.12.

Section 14.13.

Effective Date.  This Order shall be effective on the effective date set forth
in the decision in which the Commission adopts this Order.  Except as expressly
provided otherwise herein, neither Party may commence performance hereunder
until such date.  Any delay in the commencement of performance hereunder as a
consequence of waiting for such adoption(s) shall not be a breach or default
under this Order.

Section 14.14.

Government Code and Public Contract Code Inapplicable.  DWR has determined,
pursuant to Section 80014(b) of the California Water Code, that application of
certain provisions of the Government Code and Public Contract Code applicable to
State contracts, including but not limited to advertising and competitive
bidding requirements and prompt payment requirements, would be detrimental to
accomplishing the purposes of Division 27 (commencing with Section 80000) of the
California Water Code and that such provisions and requirements are therefore
not applicable to or incorporated in this Order.

Section 14.15.

Annual Review. The provisions of the Exhibits are subject to annual review by
DWR and Utility to ensure their relevance and usefulness.  In the event that the
Parties mutually agree that certain provisions of the Exhibits should be amended
or supplemented, an amendment to the Exhibit should be executed and Utility
shall submit to the Commission for approval.

Section 14.16.

[Reserved]























Schedule 1

ALLOCATED CONTRACTS







SDG&E Contracts

Contract Name

Contract Bidding and Operations Summary

Remittance Basis

Contract Stated Termination Date

Must-Take Contract

JP Morgan B/C

IST in Day Ahead at SP15 Gen Hub

IST Quantity

12/31/2010

Large Dispatchable

Sunrise

Unit will be bid into Market

Metered Amount1  

6/30/2012

Small Dispatchable (Peakers)

Calpeak - Border, El Cajon, Enterprise -

SDG&E is SC*

Unit will be bid into Market

Metered Amount1

12/8/2011 - Escondido

12/12/2011 - Border

1/1/2012 - El Cajon

Calpeak - Border, El Cajon, Enterprise -SDG&E is not SC

Bid or self-scheduled into market for all hours (with IST when self-scheduled)
(in Day Ahead and/or HASP) at P-node4, 5

IST Quantities2

12/8/2011 - Escondido

12/12/2011 - Border

1/1/2012 - El Cajon

PIRP

Shell Wind - Cabazon, Whitewater Hill

IST (in Day Ahead and/or HASP) at P-node3

IST Quantities2

12/31/2013

1 IOU-SC will retain market revenues/charges.

2 IST quantities include CPT quantities, if any.  

3 IOU will schedule PIRP units according to PIRP requirements.

4 Market Revenues generated by Bid awards will be paid to DWR by the
counterparty.

5 A schedule reduction in HASP can only be accomplished by DEC bids.

* Effective April 1, 2010, SDG&E became the SC for Calpeak Contracts.  











S-1-
















Schedule 2

REPRESENTATIVES AND CONTACTS




San Diego Gas & Electric Company
Electric and Fuel Procurement
8315 Century Park Court
San Diego, California 92123

Michael Strong
Manager - Settlements & Systems
Telephone: (858) 650-6154
Facsimile: (858) 650-6190
Email: mgstrong@semprautilities.com

Alternate Contact:

Sue Garcia
Settlements & Administration Manager
Telephone:  (858) 650-6189
Facsimile:  (858) 650-6190
Email:  sgarcia@semprautilities.com








S-2-







8/23/2010






















DWR/SDG&E EXHIBIT A

OPERATING PROTOCOLS





























EXHIBIT A

OPERATING PROTOCOLS

Pursuant to Section 4.01 of the Operating Order, on behalf of DWR as its limited
agent, Utility shall perform the day-to-day scheduling and dispatch functions,
including day-ahead, hour-ahead and real-time trading, scheduling of
transactions with all involved parties, making surplus energy sales (prior to
the MRTU Effective Date) and obtaining relevant information for these functions
such as transmission availability and others, with respect to the Allocated
Contracts set forth in Schedule 1 to the Operating Order, all as more
specifically provided below and in compliance with the provisions of each of the
Contracts:

I.

Resource Commitment and Dispatch.  Utility agrees to use good faith efforts to
dispatch Allocated Contracts, based on the principle of “least cost dispatch” to
retail customers, consistent with the Contract Allocation Order and other
Applicable Commission Orders. Utility shall undertake these least cost dispatch
functions both of the Contracts and its URG so as to minimize the cost of
service to retail customers based on circumstances known or that reasonably
could have been known by Utility at the time dispatch decisions are made.  DWR
shall have no role in enforcement or review of Utility least cost dispatch under
the Operating Order and all issues of Utility compliance with least cost
dispatch shall be within the sole review of the Commission.

A.

Annual, Quarterly and Weekly Load and Resource Assessment Studies.  Utility
shall provide to DWR copies of its annual and quarterly load and resource
assessment studies.  Provided that Utility submits substantially the same
information to the Commission, copies of the Commission submission will be
simultaneously sent to DWR to satisfy requirements of this section.  In
addition, Utility will provide a weekly commitment and dispatch plan for
informational purposes to DWR in the same form that such plan is used
internally.

B.

Scheduling Protocols.

1.

DWR is responsible for notifying the counter-party to each of the Allocated
Contracts that scheduling under the Allocated Contracts will be performed by
Utility before the first day that schedules are due to be submitted by Utility.
 DWR is responsible for notifying Utility of any changes to the Allocated
Contracts that it has negotiated, including changes to the scheduling terms.
 DWR agrees to provide such notice as soon as possible following the negotiation
of any changed provisions and in any case prior to the time that any changed
provisions become effective.

2.

Utility agrees to schedule Contracts in accordance with their terms and in
accordance with the requirements of the Control Area operator or operators with
whom the Contract must be scheduled to provide for power delivery.

II.

ISO Ancillary Service (AS) Market.  Among the Contracts are resources that are
or may be qualified to be bid into the ISO’s Ancillary Services (“AS”) market or
that Utility may use in its self-provision of AS.  Utility is authorized to
develop protocols and procedures for the use of DWR resources for AS.  Utility
shall, upon DWR’s request, provide to DWR such information concerning Utility’s
intended use of DWR resources for AS as DWR may reasonably request for planning
and revenue requirement purposes.

III.

Surplus Energy Sales and Energy Exchanges - Prior to MRTU Effective Date.  The
provisions set forth under this Section III shall be applicable prior to the
MRTU Effective Date.  

A.

Over-generation.  If the ISO announces an  over-generation situation Utility
will  back down resources in accordance with the ISO tariff and  Good Utility
Practice. In order to reduce the need for physical curtailment in
over-generation situations, DWR and Utility shall develop pay for curtailment
protocols and procedures that will enable Utility to instruct a must-take
resource not to deliver energy under specified conditions. The costs and charges
associated with mitigation of an over-generation situation shall be allocated
among the Parties on a pro-rata basis consistent with the surplus sales
allocation principles set forth in Exhibit C.

B.

Energy Exchange Arrangements.  Existing non-DWR/CERS exchanges and those that
might be transacted post-2002, will be considered URG exchanges. The accounting
of energy necessary to support energy exchanges is addressed in Exhibit C.

C.

Surplus Energy Sales Arrangement.  Utility shall on a monthly basis prepare a
sales plan addressing all surplus sales, including without limitation sales to
manage over-generation, contemplated by the Utility for review by DWR.  Such
plan shall address sales of power from the combined portfolio of URG resources
and Contracts, which will be administered by Utility on its own behalf and
acting as DWR’s limited agent. As specified in Section 2.02 of the Operating
Order, Utility shall pursue surplus sales in a fashion reasonably designed to
serve the overall best interests of retail electric customers based on
information known or could have been known by Utility at the time.  Utility
agrees to include sufficient details in the sales plans to allow DWR to satisfy
its financial management and reporting requirements. To the extent there is
surplus power uncommitted to a forward energy surplus sales transaction, Utility
shall be required to bid such surplus energy in the day-ahead, hour-ahead or
real-time market.  Utility shall arrange for transmission service to accommodate
surplus sales to the extent that transmission service is available and cost
effective.  The costs of transmission service, ISO charges and the costs of firm
transmission rights associated with such surplus energy sales transactions shall
be treated in accordance with the Settlement Principles for Remittances and
Surplus Revenues attached hereto as Exhibit C.  

IV.

Outage Coordination and Determination of Resource Availability of Contracts.
 Utility shall communicate with the Scheduling Coordinator of each Contract to
coordinate, approve, document and report planned Contract outages.  For those
Contracts where resource availability affects capacity payments, Utility will
use good faith efforts to verify Supplier’s actual resource availability, and
keep records of resource availability as reported by Supplier.  In addition,
Utility shall document all outages (forced and planned) and notices of outages
of DWR contract resources and provide such documents to DWR within five (5)
business days after the end of each calendar month.  

















A-


































DWR/SDG&E EXHIBIT B

FUEL MANAGEMENT PROTOCOLS























EXHIBIT B

FUEL MANAGEMENT PROTOCOLS

Certain of the Contracts listed on Schedule 1 of the Operating Order provide DWR
the option of either (i) letting the Supplier provide the necessary natural gas
for its generating units at an index-based price or agreed upon fixed price or
(ii) DWR procuring the gas supply and causing such supply to be delivered to the
Supplier under a tolling arrangement (“Fuel Option”).  Certain of the Contracts
with Fuel Option provide that DWR can decide on a monthly basis whether to
procure the gas and others provide that the decision be made annually or
semi-annually when DWR reviews the Supplier’s proposed fuel plan.

The purpose of this Exhibit B is to describe the relationship which will exist
between DWR and Utility and the specific responsibilities of each as they all
relate to managing the natural gas provisions of the Contracts which include
Fuel Options.  Specifically, this Exhibit B will address responsibilities for
the following activities: (i) determining types and lengths of gas contracts,
(ii) nominating deliveries, (iii) contracting for gas transportation and
storage, (iv) managing imbalances, (v) reviewing, authorizing and making payment
of gas invoices and (vi) determining and implementing hedge strategies, as
appropriate.  

I.

Operating Relationship Between DWR and Utility

While DWR will retain legal and financial responsibility for gas and related
services, Utility shall, as a limited agent acting for DWR, perform the
administrative and operational activities, as further specified below, required
to ensure adequate gas is supplied to Suppliers’ generating units, consistent
with the tolling provisions included in the Contracts.  The intent of this
relationship is to provide Utility sufficient flexibility and authority to
execute normal day-to-day activities associated with managing the fuel
provisions of tolling Contracts and procurement of natural gas and related
services, as a limited agent acting on behalf of DWR without direct involvement
by DWR but in a manner consistent with Utility Gas Supply Plans which have been
reviewed and approved by DWR and the Commission.  

II.

Fuel Activities

Consistent with the terms of the Contracts with Fuel Options, Utility shall have
administrative and operational authority to act, as a limited agent, for fuel
supply related activities, consistent with the following goals and guidelines
whenever Utility has recommended, and DWR has reviewed and approved such
recommendation that gas for a Contract with Fuel Option be caused to be supplied
by Utility from a list of approved providers.

1.

Utility shall use reasonable commercial efforts to secure delivery of gas in a
reliable manner and consistent with gas requirements for producing scheduled
energy.

2.

Utility shall develop a portfolio of gas supply for the Contracts that contain
Fuel Options and where Utility is to supply gas, acting as limited agent on
behalf of DWR, consistent with the approved Utility Gas Supply Plans.  Such
portfolio should be diversified in terms of price mechanism, period of
performance, and gas suppliers.

3.

Utility shall develop a portfolio of supply which is reasonably priced relative
to the market and in accordance with an approved Utility Gas Supply Plan.

III.

Review of Supplier Fuel Plans

In accordance with the terms of each of the Contracts with Fuel Options,
Utility, acting as a limited agent on behalf of DWR, shall review each fuel plan
prepared and submitted by the Supplier, and forwarded to the Utility by DWR, and
determine whether to recommend (i) approval of the Supplier Fuel Plan and
authorization for the Supplier to provide gas to its generating unit(s), or (ii)
procurement and management of gas supplies to the generating unit(s) by Utility.
 Utility, acting as a limited agent on behalf of DWR, shall advise DWR and the
Commission on a timely basis of its recommendation regarding responsibility for
supplying natural gas.  DWR shall, on a timely basis, review Utility’s
recommendation and either approve or identify requested changes.  Once approved,
Utility shall advise the Supplier in accordance with the time requirements
included in the appropriate Contract with Fuel Option.  In addition, for any
Supplier Fuel Plans which have been implemented and are operative as of the
Effective Date, and where DWR has previously elected to be responsible for gas
supply, Utility may advise DWR that it would rather have Supplier provide the
gas as of the Effective Date.  DWR shall coordinate with Utility and Supplier to
revise such Supplier Fuel Plans, to the extent possible, prior to the Effective
Date.   

IV.

Fuel Procurement Strategies

Under the Contracts with Fuel Option, upon Utility’s recommendation, and DWR’s
review and approval of such recommendation, Utility will be responsible for
procuring the natural gas fuel from a list of approved gas providers. Utility
shall, acting as the limited agent of DWR, have administrative and operational
responsibility for determining its gas procurement strategies, including but not
limited to (i) types of contracts, (ii) length of contracts, (iii) pricing
terms, (iv) use of storage, (v) types of gas transportation, (vi) delivery
point(s), (vii) whether and how to obtain gas price forecasts, (viii) if and
what risk management tools are to be used, and (ix) how to maintain current
market intelligence.  

Utility shall consolidate these strategies and submit them to DWR and the
Commission as a “Utility Gas Supply Plan” by April 17, 2003 and, thereafter on a
semi-annual basis initially but was subsequently revised to be submitted on an
annual basis during the Term.  Utility may also provide a copy of such Gas
Supply Plan to DWR in advance of the filing with the Commission so as to be able
to indicate DWR’s approval of such plan.  Utility shall indicate in its Advice
Letter filing to the Commission whether DWR has approved such plan as
appropriate.  DWR shall also formally notify the Commission when it has approved
such plan.

DWR and the Commission will review and approve the Utility Gas Supply Plans.  In
the event of conflicting guidance between the Commission and DWR regarding
various aspects of the Gas Supply Plan they respectively approve or reject,
where DWR only approves a subset of what the Commission approves, then Utility
shall operate within the sphere of DWR’s approval.  If, however, the Commission
explicitly rejects portions of the Gas Supply Plan that DWR would authorize,
then Utility must operate within the limitations of the Commission’s decision.
 After a reasonable period of time operating within the framework of the Gas
Supply Plans and the Commission’s and DWR’s respective approval and/or rejection
of various pieces of the Gas Supply Plan, the Parties agree to meet and confer
to determine whether the approval process may need to be revised in some manner,
and Utility shall submit to Commission any such proposed revisions. Once
approved, Utility may act within such Utility Gas Supply Plan without further
DWR involvement, except as provided below.

V.

Gas Purchasing

Utility and DWR shall jointly determine a list of approved gas providers who can
be used to supply gas under the Contracts with Fuel Options.  Master agreements
intended to cover normal day-to-day volumes will then be executed with such
approved providers.  While DWR will be the executing party under all DWR gas
contracts, such agreements shall specifically authorize Utility to act for and
on behalf of DWR, as a limited agent, in negotiating specific prices, quantities
and delivery periods for specific purchases under such master agreements;
provided however, on the earliest practicable date after the issuance date of
the Operating Order, DWR agrees to provide to Utility in writing and in advance
of such negotiations any limits, including without limitation any terms, that
may be required by DWR.  If Utility determines it would be beneficial to enter
into any DWR gas contract which exceeds 3 months or have a total value exceeding
$10 million, it shall negotiate such agreement(s) and submit them to DWR for
advance approval and execution.   

VI.

Gas Transportation

Utility shall have responsibility for recommending to DWR which pipelines should
transport gas if Utility, acting as limited agent on behalf of DWR is to supply
gas under a Contract with Fuel Option.  Following approval of or revision of
Utility Gas Supply Plan, Utility shall negotiate firm and/or interruptible
agreements with such pipelines, consistent with the Utility Gas Supply Plan and
submit them to DWR for execution.  While DWR will be the executing party, such
agreements with pipelines shall specifically authorize Utility to act for and on
behalf of DWR in nominating gas deliveries, making imbalance trades and managing
gas volumes transported under such agreements  provided, however, on the
earliest practicable date after the issuance date of the Operating Order, DWR
agrees to provide to Utility in writing and in advance of such negotiations any
limits, including without limitation any terms, that may be required by DWR.

VII.

Gas Scheduling

If permitted under the Contracts, the Utility shall have full administrative and
operational responsibility for scheduling gas deliveries, whether to a specific
generating plant or to storage for all gas contracts entered into by DWR or by
Utility on DWR’s behalf pursuant to this Exhibit B.  This function includes use
of interstate and intrastate gas pipeline provider websites, confirming via
telephone, and all other activities required to move gas from the designated
delivery point, as determined by the Utility, to its destination, as determined
by the Utility.

VIII.

Storage Capacity, Injections and Withdrawals

Utility shall have responsibility for devising plans for gas storage, if
Utility, acting as limited agent on behalf of DWR, is to supply gas under
Contracts with Fuel Option from a list of approved providers.   Following
approval of the Utility Gas Supply Plans, Utility shall negotiate firm and/or
interruptible agreements with such storage service providers and submit them to
DWR for execution.  While DWR will be the executing party with DWR remaining the
principal under such contracts, such agreements with storage service providers
shall specifically authorize Utility to act for and on behalf of DWR in
nominating gas injections and withdrawals under such agreements; provided,
however, on the earliest practicable date after the issuance date of the
Operating Order, DWR agrees to provide to Utility in writing and in advance of
such negotiations any limits, including without limitation any terms, that may
be required by DWR.   

IX.

Managing Gas Delivery/Usage Imbalances

For gas that it purchases and transports on behalf of DWR, Utility shall have
full administrative and operational responsibility for monitoring and managing
the daily status of gas usage vs. gas deliveries (i.e. gas imbalances).  In
addition, to the extent that gas transportation providers issue operational flow
orders or require adjustments in scheduled gas deliveries due to system
constraints, Utility, acting as limited agent on behalf of DWR, shall be
responsible for compliance with such orders.  Utility shall also be responsible
for any penalties imposed by gas transportation providers for imbalances caused
by Utility, due to its failure to exercise prudent gas management practices.

X.

Invoice Review, Approval and Payment

For natural gas, pipeline transportation and storage services it purchases in
accordance with this Exhibit B, Utility, acting as limited agent on behalf of
DWR, shall have responsibility for receiving invoices from gas, transportation
and storage suppliers, reviewing them for accuracy, approving/rejecting invoices
for payment and forwarding to DWR for payment; provided, however, on the
earliest practicable date after the issuance date of the Operating Order, DWR
agrees to cause Utility to be authorized to receive such information from
Suppliers.  Utility shall provide DWR sufficient documentation to verify payment
of the invoices.

XI.

Forecasting

Utility shall be responsible for all gas price, demand and supply forecasts
which Utility believes are consistent with any accepted gas supply
responsibilities.  

XII.

Risk Management

Utility shall develop and include in its Gas Supply Plans, plans for the hedging
of DWR Fuel Supply costs.  Final decisions relating to the use or non-use of
financial tools such as futures, options and swaps to hedge future gas price
exposure on any gas volumes not hedged by Utility under the Utility Gas Supply
Plans shall be made and implemented by DWR.  Any such contracts executed by DWR
on a “portfolio basis” should be utility-specific.

XIII.

Market Intelligence

Any and all efforts to obtain, analyze and utilize market intelligence for
decision-making purposes shall be the responsibility of Utility.  

XIV.

Payment of Gas Costs

For natural gas, pipeline transportation, financial hedges and storage services
that are purchased and provided by a Supplier under an approved Fuel Supply
Plan, DWR shall pay such gas related costs as part of the invoice for commodity,
product, or services submitted by the Supplier.  For natural gas, pipeline
transportation and storage services provided under DWR contracts and
administered by Utility on behalf of DWR, DWR shall pay invoices after they have
been reviewed and approved for payment by Utility.

XV.

Allocation of Existing DWR Gas Contracts

From time to time, DWR enters into fuel supply, transportation and storage
contract, consistent with the Gas Supply Plans submitted to the Commission by
the Utility.  DWR will continue to enter into such contracts in connection with
the administration of DWR Contracts.  In addition, consistent with Decision
03-10-016 dated October 2, 2003, issued by the Commission, the Utility will
continue to administer the allocated portion of the Williams Energy Marketing
and Trading Company’s gas supply contract (“Williams Gas Contract”), allocated
as set forth in Attachment 1 to this Exhibit B.  The Utility will administer
such fuel supply, transportation and storage contracts, including the Williams
Gas Contract, and perform such functions including but not limited to (i)
scheduling gas transportation, (ii) confirming gas deliveries, (iii) nominating
gas withdrawals from and injections into storage, if applicable, and (iv)
reviewing and approving invoices for payment.  When approved, invoices shall be
transmitted to DWR for payment within 10 days of receipt of invoice from the gas
supplier, gas storage or gas transportation provider.

XVI.

Pre-existing Financial Hedge Instruments

If DWR has entered into any financial hedge transactions that will remain
operable after the Effective Date of the Existing Operating Arrangement or this
2010 Operating Order, DWR shall retain full administrative and operational
control over such transactions.








B-



















Attachment 1

to Exhibit B




Williams Gas Contract Allocation Table













[exhibitb.gif] [exhibitb.gif]














B-


































DWR/SDG&E EXHIBIT C

SETTLEMENT PRINCIPLES
FOR REMITTANCES AND
SURPLUS REVENUES






































EXHIBIT C

SETTLEMENT PRINCIPLES FOR REMITTANCES AND SURPLUS REVENUES

This Exhibit C outlines the principles by which Utility will calculate revenues
associated with surplus energy sales prior to the MRTU Effective Date, and DWR
energy delivered to retail customers.  This Exhibit C also addresses the
information that Utility will provide to DWR to support DWR payment of Contract
invoices, and invoices from natural gas supplier(s) for fuel provided to service
DWR Contracts where tolling options have been implemented.  

This Exhibit C works in conjunction with the applicable Servicing Arrangement
with Utility for purposes of determining the remittance amounts by Utility,
which serves as DWR’s billing and collection agent.

Prior to the MRTU Effective Date, in accordance with the Contract Allocation
Order1, Part I of this Exhibit C provides that:

·

Revenues will be allocated for both surplus sales and retail customer deliveries

·

Revenues will be allocated pro rata, based on dispatched quantities of energy

·

The principle of balancing least cost economic dispatch while maintaining
reliability is reinforced through these revenue allocation protocols.

·

Surplus sales quantities will be calculated as the difference between Utility’s
Energy Delivery Obligations (EDO) and the combination of energy from URG and
energy dispatched from the Contracts.

Where Utility’s Energy Delivery Obligations is defined as: (1) Utility’s retail
load which includes distribution losses, (2) all pump-back loads, (3) energy
exchange transactions between Utility and counter parties, (4) wholesale
obligations, existing as of January 1, 2003, and (5) transmission losses.

On and after the MRTU Effective Date, as further provided in that certain
Memorandum of Understanding, dated as of February 4, 2009, which was approved by
the Commission on March 13, 2009 (“MOU”), Remittances to DWR will be allocated
as further provided in Part II hereof.

The principles herein, together with the applicable methods and calculations
contained in the Servicing Arrangement, form a substantive component of the
accounting protocols required to implement the Contract Allocation Order, as
certain of the principles are modified on and after the MRTU Effective Date as
provided in this 2010 Operating Order and the Servicing Arrangement.  This
Exhibit should also be read in conjunction with Exhibit F (“Data Requirements”).

Exhibit F may periodically be modified to include all data that DWR will require
to verify Remittances to DWR or to implement protocol changes.  Utility and DWR
agree to modify Exhibit F to include or exclude information reasonably
determined by DWR to allow DWR to verify Net DWR Retail Supply and, prior to the
MRTU Effective Date, the surplus remittances.  On and after the MRTU Effective
Date, Utility and DWR further agree to review and modify Exhibit F, from time to
time, to include or exclude such information so as to allow DWR to perform such
internal procedures that are reasonable and determined appropriate by DWR, and
such validation, analysis and audit of the settlement functions to be performed
by Utility, as DWR’s limited agent, consistent with the principles and
parameters set forth in Part III of this Exhibit C.

I.

Utility Remittance to DWR - Prior to the MRTU Effective Date

The provisions under this Part I shall be effective to but not including the
MRTU Effective Date.  On and after the MRTU Effective Date, the provisions under
Part II shall control.  

Utility shall remit to DWR an Energy Payment for the delivery of Contract energy
to Utility retail customers and a separate payment for DWR’s share of Surplus
Energy Sales Revenues.  The principles for the remittances to DWR of Surplus
Energy Sales Revenue and Energy Payment are contained in Sections A and B,
respectively, of this Part I of this Exhibit C.  The details for determination
of the remittances to DWR by Utility are contained in the Servicing Arrangement.

A.

Utility Remittance to DWR of Revenue from Surplus Energy Sales

Surplus Energy and Revenues

Surplus energy exists when dispatched supply from Utility portfolio and DWR
Contracts exceeds Utility’s Energy Delivery Obligations.  When such a condition
exists, the revenues from the sale of surplus energy shall be shared between
Utility and DWR.  Surplus sale revenues can occur either through a forward
market sale or a delivery of the excess energy into the ISO real time market.
 In addition to the sharing of surplus energy revenues, the quantity of any
surplus energy shall likewise be shared between Utility and DWR, and used in the
determination of the Hourly Percentage Factor described in Section B of this
Part I.

Surplus energy sales revenues shall be placed by Utility into a separate account
(Surplus Sales Fund) to be held in trust and shall be disbursed by Utility to
DWR in accordance with the pro-rata allocation principles in this Exhibit C and
consistent with the provisions of Service Attachment 2 of the Servicing
Arrangement.  For surplus energy sales to third parties, Utility shall apply
reasonable credit risk management criteria that is consistent with industry
accepted credit standards.

Surplus Energy Quantity

The Surplus Energy quantity shall be determined by subtracting Utility’s Energy
Delivery Obligations from the sum of dispatched URG energy and dispatched DWR
Supply.  URG energy shall include dispatched energy from URG, new Utility
contracts and Utility market purchases plus adjustments for Ancillary Services
and ISO Instructed Energy as described under “Definitions and Adjustments.”  DWR
Supply shall include dispatched energy from DWR must take and dispatchable
contracts plus adjustments described below.   

DWR Surplus Energy quantity shall be the product of Surplus Energy quantity
multiplied by the DWR Surplus Energy Percentage.  Utility Surplus Energy
quantity shall be the remaining portion of Surplus Energy.  Both Utility and DWR
Surplus Energy quantities shall be applied to the respective Party’s energy
supply quantities for determination of the Hourly Percentage Factor described in
Section B of this Part I.

Surplus Energy Sales Revenues

Surplus Energy Sales Revenues shall be shared between Utility and DWR in the
same manner as Surplus Energy.   

Forward Market Sale

DWR share of revenues from a forward market sale of surplus energy shall be the
product of the net revenue multiplied by the DWR Surplus Energy Percentage.
 Utility share of these revenues shall be net revenue less DWR share of net
revenues.  Revenues from a forward market sale shall not be distributed to the
Parties until after Utility receives the revenues from the sales and pays
sale-related charges.  Shared revenues from forward market sales shall be net of
transmission costs and broker fees.

ISO Real Time Market Sales

Revenues from delivery of surplus energy to the ISO real time market shall be
determined from the product of positive load or supply deviation multiplied by
the ISO real time market price.  These revenues will be netted against any ISO
charges related to the load deviation, including a negative ISO price.  Load
deviation is determined by subtracting the Utility metered load from the Final
Hour Ahead Load Schedule, however only positive quantities, where schedule
exceeds meter, reflect surplus conditions for revenue sharing. Supply deviation
is determined by subtracting the Final Hour Ahead Supply Schedule (adjusted by
real time instructions) from metered supply, however, only positive quantities,
where meter exceeds the adjusted schedule, reflect surplus conditions for
revenue sharing.

DWR share of revenues from delivery of surplus energy to ISO real time market
shall be the product of the net revenues multiplied by the DWR Surplus Energy
Percentage.  Utility share of these net revenues shall be the net revenue less
DWR share of net revenues.  Revenues from delivery of surplus energy to the ISO
real-time market shall not be distributed to the Parties until after the Utility
received payment for final monthly invoice from the ISO for the month in which
the surplus energy was delivered.

Over-generation Periods

During periods of over-generation condition as announced by the ISO, surplus
sales may be made at very low, zero or even negative prices.  In such
conditions, the surplus sale revenue calculations as described above still hold.
 However it is recognized that the sales may result in little or no revenue.
 Sales could even be done at a cost to the seller.  That seller could be Utility
or the ISO selling in an “out-of-market” condition.  During these conditions,
ISO-related charges assigned to Utility for such sales (e.g. – ISO selling
out-of-market) are included in the surplus sales revenue as a cost.  During
over-generation conditions there may be no market in which to sell surplus
energy.  In that event, or in expectation of that event, Utility shall declare
that no valid market exists for surplus energy and shall begin curtailing
must-take resources in accordance with Utility’s procedures for mitigating
over-generation conditions.  Such mitigation measures shall be consistent with
good utility practice, specifically hydroelectric facilities at spill or
near-spill conditions and nuclear facilities scheduled by Utility are the last
resources to be reduced in power output.

Over-generation for purposes of this Exhibit C is defined as the condition in
which total supply exceeds total loads in the ISO control area.

Revenues or costs from delivery of surplus energy to the ISO real time market
under an over-generation condition shall not be distributed to the Parties until
after Utility receives payment for final monthly invoice from the ISO for the
month in which the surplus energy was delivered.

Calculation of Surplus Energy Percentage

DWR Surplus Energy Percentage shall be equal to the pro rata share of DWR Supply
to the sum of Utility Supply and DWR Supply, expressed as follows:

DWR Surplus Energy Percentage = DWR Supply / (Utility Supply + DWR Supply)  

Where:

DWR Supply is total energy dispatched from DWR Contracts with adjustments for
transmission losses, Ancillary Services and ISO Instructed Energy transactions
described below.

Utility Supply is total energy dispatched from URG, new Utility contracts and
Utility market purchases with adjustments for transmission losses, existing
wholesale obligations, Ancillary Services and ISO Instructed Energy, exchange
transactions, all pumping loads, and ISO Uninstructed Energy as described below.

B.

Definitions and Adjustments

Certain energy and capacity transactions, which may be conducted by Utility in
its normal course of business, may affect the Utility and DWR Supply quantities
used in pro rata calculations.

Exchanges are transactions where energy is delivered to a third party in one
period and a similar, but not necessarily equal, amount of energy is returned by
third party in a different period.  For the purposes of pro rata share
calculation, exchanges use and supplement energy from the Utility Supply.

Forward Sales are transactions where energy is sold in a forward market to
balance supply with demand.  In general, for the purposes of remittance
determination, forward sales are made using energy from the joint Utility/DWR
portfolio.

Ancillary Services are transactions where capacity from certain qualifying
resources is sold to ISO for ancillary services rather than being used as energy
to serve retail load.   Resources from both Utility portfolio and DWR Contracts
may qualify for use as ancillary services.  Since the capacity used for
ancillary services does not serve retail energy load, ancillary service capacity
is not considered as a joint Utility/DWR portfolio transaction for the purpose
of remittance determination.  If Utility or DWR Contract resource capacity is
used for ancillary services, the capacity quantity will not be included in the
supply quantity of the owning party for the purpose of pro rata share
calculations, and owning party will retain all the revenues from the ancillary
services as well as all associated transaction costs and ISO charges.  

ISO Instructed Energy is a transaction where certain qualifying resources are
able to sell energy from unused capacity to the ISO in the real time market.
 The energy delivered from these resources is directed by the ISO in real time
to balance supply and load imbalances on the grid.  Either Utility portfolio or
DWR Contracts may contain resources that have ability to provide instructed
energy to ISO.  Since instructed energy is resource specific and does not
directly serve the retail load of any utility, instructed energy is not
considered as a joint Utility/DWR portfolio transaction for the purpose of
remittance determination.  If Utility or DWR Contract resources are dispatched
as instructed energy, the energy quantity will not be included in the supply
quantity of the owning party for the purpose of pro rata share calculations, and
owning party will retain all the revenues from the instructed energy as well as
all associated transaction costs and ISO charges.    

ISO Uninstructed Energy is a transaction where energy is delivered or received
from the ISO grid in the real time based on the actual consumption of retail
load and actual deliveries of supply resources.   

Uninstructed Retail Load Deviations

Uninstructed Load Deviations are the difference between scheduled load and
metered load.  If retail load deviations are positive (schedule exceeds meter),
it is considered that any excess supply (less any positive uninstructed supply
deviation) was dispatched from the joint Utility/DWR portfolio in excess of
quantity needed to serve retail load, and that the ISO credit for the excess
supply should be shared pro rata as described above.  If retail load deviations
are negative (meter exceed schedule), to the extent deviations are not
compensated by a positive uninstructed supply deviation, it is considered that
Utility had to procure additional supply from ISO real time market.  The
negative load deviation quantity procured from ISO real time market is
considered a Utility market purchase and the quantity will be included in
Utility Supply for pro rata share calculation purposes.

Uninstructed Supply Deviations

Uninstructed Supply Deviations are the difference between scheduled supply and
metered supply plus an ISO allocation for transmission losses.  If Utility’s net
supply deviations1 are positive (meter exceeds schedule), to the extent not
needed to compensate a negative uninstructed retail load deviation, it is
considered that excess supply was a Utility market sale and will not be included
in Utility Supply for pro rate calculation purposes.  If Utility’s net supply
deviations are negative (schedule exceeds meter), to the extent not balanced by
a positive uninstructed retail load deviation, it is considered that Utility had
to procure additional supply from the ISO real time market.  The negative supply
deviation quantity procured from the ISO real time market is considered a
Utility market purchase and the quantity will be included in Utility Supply for
pro rata share calculation purposes.

Transmission Losses

Transmission loss is defined as Energy that is lost due to the process of
transmitting energy from supply source to load.  Therefore, supply resources
from DWR Contracts and Utility Supply have distinct and identifiable quantity of
transmission losses.  Utility and DWR Supply should be net of transmission
losses because of energy that is delivered to retail customers (i.e. load)
equals quantity of supply less losses.

C.

Utility Remittance to DWR for Sales of DWR Energy to Utility Retail Customers
–Energy Payment

Utility shall remit to DWR its Energy Payments according to the terms of each
Utility’s respective Servicing Arrangement.

The DWR Energy Payment is billed by each utility to customers in accordance with
the terms of each applicable Utility Servicing Arrangement.  The DWR Energy
Payment is billed kWhs served by Net DWR Supply at the applicable CPUC approved
DWR rate.  Net DWR Supply is total DWR Supply less DWR share of surplus energy.
 The DWR Energy Payment is allocated based on the percentage of energy supplied
by DWR to Utility, which is the “Hourly Percentage Factor” multiplied by the
retail load of each customer.  The Hourly Percentage Factor is determined by
calculating the percentage of net energy supplied by DWR to Utility to serve
retail load, as expressed below:

Hourly Percentage Factor = Net DWR Supply / (Net Utility Supply + Net DWR
Supply)

Where:

Net DWR Supply is DWR Supply quantity used for the determination of DWR Surplus
Energy Percentage less DWR share of surplus energy quantity, which is determined
by the product of surplus energy multiplied by DWR Surplus Energy Percentage.

Net Utility Supply is Utility Supply quantity used for the determination of DWR
Surplus Energy Percentage less Utility share of surplus energy quantity, which
is total surplus energy less the DWR share of surplus energy quantity.

In the Event of any conflict between the formulas and procedures in this Exhibit
C and the formulas and procedures in Utility’s Servicing Arrangement, those
contained in Utility’s Servicing Arrangement shall govern.

D.

Other

In the Event of any conflict between the formulas and procedures in this Part I
of Exhibit C and the formulas and procedures in Utility’s Servicing Arrangement,
those contained in Utility’s Servicing Arrangement shall govern.

II.

Utility Remittance to DWR - On and After the MRTU Effective Date

On and after the MRTU Effective Date, Utility shall make Remittances to DWR for
the delivery of Contract energy to Utility retail customers, all as set forth
under this Part II of Exhibit C.  The details for determination of the
Remittances to DWR by Utility are contained in the Servicing Arrangement.  

A.

DWR Remittances

For billing purposes, Bundled Customers’ energy usage for DWR Bundled Customer
Power Charge shall be based on “DWR Percentage Calculation” and shall be billed
by each Utility to Customers in accordance with the terms of each applicable
Servicing Arrangement.  DWR Percentage Calculation determines the percentage of
DWR Contract power relative to the total “Estimated Bundled Customer Load” as
expressed below:

DWR Percentage Calculation = Summation of Hourly DWR Remittance Basis Power
(MWh), divided by Summation of Hourly Estimated Bundled Customer Load (MWh)

The term “DWR Remittance Basis” refers to the aggregated quantity and amount of
energy (MWh) set forth in the table in Schedule 1 of this 2010 Operating Order
in the column noted as “Remittance Basis” and as may be further modified under
Section B entitled “Real Time Energy Dispatch Charges & Credits” below.

The term “Estimated Bundled Customer Load” is an estimate of Power purchased on
behalf of the Utility’s Bundled Customers within the Utility’s Service Area.
 The Estimated Bundled Customer Load is calculated hourly using the actual
Service Area MW load from the Utility’s Energy Management System (EMS).  
Estimated Bundled Customer Load is derived from in-area generation and net power
flows at the Utility’s boundary and adjusted by removing actual pumping load
(from EMS), estimate of Transmission Losses, and estimate of “Non-Bundled
Customer Load”, consisting of Direct Access Customers, Customer Generation
Departing Load Customers, Municipal Departing Load Customers and Community
Choice Aggregation Customers, as such Customer Types are specifically defined in
the 2007 Servicing Orders and may exist from time to time with respect to each
Utility, and excluding other specified categories as further provided in the
2010 Servicing Order.  

The term “Hourly Estimated Bundled Customer Load” refers to:

Hourly Estimated Bundled Customer Load (MW) = EMS Service Area Load (MW) –
Actual IOU pumping load - Transmission Losses (MW) - DA Customers (MW) - CGDL
Customers (MW) - MDL Customers - CCA Customers (MW )

Further details of the Estimated Bundled Customer Load are provided for the
Utility in Appendix A-2 of Attachment B of the Utility’s Servicing Arrangement.
 

The Utility represents that the Hourly Estimated Bundled Customer Load as
presented to DWR for each hour of each trade date, commencing on April 1, 2009,
has been determined consistent with that general description set forth in
Exhibit C, Part II(A) of the Operating Order.  The Utility further represents
that commencing April 1, 2009 it has submitted the same Hourly Estimated Bundled
Customer Load to the ISO for Operational Meter Analysis and Reporting (“OMAR”)
requirements related to Bundled Customer load for credit statement and payment
acceleration purposes.  

In the event that the Utility expects to terminate the submission of that Hourly
Estimated Bundled Customer Load for OMAR requirements, the Utility agrees to
provide reasonable written notice to DWR so that a mutually agreeable
arrangement related to the submission of Hourly Estimated Bundled Customer Load
can be discussed.  In addition, in the event that a “meet and confer” shall
occur as described under the heading “Meet and Confer Obligation for Significant
Load Deviations” in Exhibit C, Part II(A) of the Operating Order, the scope of
such meet and confer shall include DWR’s ability to review and audit of the
hourly assumptions used by the Utility to determine Hourly Estimated Bundled
Customer Load provided to DWR.  The Parties agree that such review or audit of
the hourly assumptions shall occur at the Utility offices.

Billed Amount

The Billed Amount for DWR Bundled Customer Power Charge will be the product of
the DWR Percentage Factor, the Bundled Customer’s electric consumption and the
Bundled Customer Power Charge rate in dollars per kilowatt-hours.

Billed Amount for DWR Bundled Customers Power Charge = DWR Percentage Factor x
Bundled Customer’s electric consumption (kWh) x Bundled Customer Power Charge
rate ($/kWh)

Remittances for DWR Bundled Customer Power Charge  

The Daily Remittance of DWR Bundled Customer Power Charge shall be determined
based upon the Billed Amount for DWR Bundled Customers by each Utility by either
applying a collection curve factor to the Billed Amount for DWR Bundled
Customers, or by remitting the actual amounts collected from Bundled Customers,
all as more specifically set forth in the appropriate 2007 Servicing Order.

Meet and Confer Obligation for Significant Load Deviations

The Utility will provide a monthly report of the load information, as more fully
described in Appendix A-2 of Attachment B and Attachment C of the Servicing
Arrangement.  The Utility will provide such monthly reports to the DWR by the
fifth Business Day following the publication of the ISO’s Recalculation
Settlement Statement for the last trade date of a calendar month .

Individual Utility Deviation.  If, for a period of two consecutive months, the
monthly simple average of the Utility ’s ISO metered load (submitted to the ISO
at 43 calendar days currently and such other interval as may be required after
the ISO implementation of “Payment Acceleration” procedures) deviates by at
least three percent (3%) from the Estimated Bundled Customer Load value for the
Utility (as such term is described under this Section A), DWR and the Utility
shall meet and confer to discuss the cause of the deviation, upon written
request by either Party.

Average Deviation Amount for All Utilities.  If, for any one month, the monthly
simple averages of each of the three (3) Utilities’ ISO metered load,
individually, deviates by at least three percent (3%) from the Estimated Bundled
Customer Load values for the respective Utilities (as such term is described in
this Section A), DWR and each Utility shall meet and confer to discuss the cause
of the deviations, upon written request by any of the Parties.

Scope of Meet and Confer.  For the purposes of this section, the “meet and
confer” shall mean the affected Utility or Utilities, as the case may be, will
engage in a conference call with DWR to discuss: (i) the Utility’s or Utilities’
efforts to determine the root cause of the variance between Estimated Bundled
Customer Load values and ISO metered load, and (ii) corrective action , if any,
planned by the Utility or Utilities to address the variance.  In addition, in
the event the variance between Estimated Bundled Customer L oad values and ISO
metered load requires DWR to revise its revenue requirement determination for
the year in which the variance occurs, the Utilities agree to support an
appropriate revised determination by DWR.

B.

Real Time Energy Dispatch Charges & Credits

The provisions under this Section B apply to Dispatchable Units - and as to
Instructed and Uninstructed Real Time Energy, distinguished by whether the
Utility is to act as the Scheduling Coordinator (“SC”) under the Contract or
not.  




1.

When Utility is SC for the contracts identified in Section B of Part III of this
Exhibit C:  




Utility will pay retail Remittances on the metered amount and Utility will
retain ISO market revenues / charges, consistent with the terms of the
applicable Contract.  




2.

If the Utility is not the SC for the Dispatchable Unit:




DWR or the counterparty, as provided by the Contract, will receive market
revenues for the real time energy via the SC and DWR will not be paid retail
Remittances from the Utility for the real time dispatch.




C.

Transmission Losses

Under MRTU, transmission losses are converted from physical adjustments to
financial adjustments.  To simplify the process and maintain equity across
parties, the Parties agree to the following principles:

 

o

DWR revenue requirement, which previously reduced the quantity of energy based
upon transmission losses, will not reduce the quantity of energy to adjust for
transmission losses.

o

This change should be clearly identified or footnoted within future DWR Revenue
Requirement documents.




D.

Other

In the Event of any conflict between the formulas and procedures in this Part II
of this Exhibit C and the formulas and procedures in Utility’s Servicing
Arrangement, those contained in Utility’s Servicing Arrangement shall govern.

III.

Bilateral Settlement

Under the Contract Allocation Order but prior to the date that any Contract is
novated to Utility, DWR remains financially obligated for the Contracts.  DWR
will continue to pay Suppliers and this requires DWR to apply appropriate
procedures and controls to ensure that payments are made accurately and in a
timely manner.  Information supporting Contract settlements will be provided by
Utility, and additional information may also be required to address contract
performance issues (such as availability and other items as discussed in Exhibit
E) and to allow DWR to settle disputes in an appropriate manner, as set forth in
Section 13.03 of the body of this Operating Order.

DWR requires sufficient information to support payment requests so that it can
meet the accountability requirements of the State Controller’s Office and the
State Auditor, and simultaneously comply with the applicable statutes concerning
disbursement of public monies.  The Utility shall reconcile schedules with
Suppliers invoice.  DWR shall make the associated payments to Suppliers after
performing its verification prior to the MRTU Effective Date, and, on and after
the MRTU Effective Date, such internal procedures that are reasonable and
determined appropriate by DWR, and such validation, analysis and audit of the
settlement function performed by Utility, as DWR’s limited agent, consistent
with the principles and parameters set forth in this Part III of this Exhibit C.
 In addition, the Utility will also provide the data as required in Exhibit F to
allow DWR to perform its duties in a timely manner as set forth herein.

Prior to the MRTU Effective Date, DWR shall continue to perform validation of
settlement data and invoices and pay Contract costs directly to the Suppliers
upon validation of invoices.

On and after the MRTU Effective Date, the Parties have agreed to the specific
provisions related to Real Time Energy Dispatch Charges and Credits as set forth
in Section B of Part II of this Exhibit C.  In addition, the Parties agree to
the following principles related to Contract settlements:

A.

Ancillary Services

·

If the Utility is not the SC under the Contract:   Revenues from ancillary
services are passed through from the counterparty to DWR (to the extent so
provided by the Contract) and, in turn, to the Utility, via the Utility Specific
Balancing Accounts




·

When the Utility is SC for the Contracts as identified in Section B of Part III
of this Exhibit C, then :  Revenues for ancillary services (to the extent so
provided by the Contract) will be allocated to the Utility to the extent that
DWR is entitled to such revenues




B.

Responsibility for ISO Charges and Credits - Generation Invoices

As to the Contracts specifically identified in Attachment A of the MOU, to the
extent PG&E, SCE, or SDG&E becomes the SC for certain Contracts, the Utility
that becomes the SC will take responsibility for the payment/receipt of ISO
invoice charges and credits that are allocated to DWR under and consistent with
the terms of the applicable Contract.  The Utilities have agreed to such
responsibilities, to the extent they become the SC for the Contracts referenced
in Attachment A of the MOU, but more recently updated as: (1) Sunrise, (2) JP
Morgan D AL 1, AL5, (3) JP Morgan D HB1 and (4) JP Morgan D RB6.




In the event that a Utility or another entity identified by DWR becomes the SC
for Contracts (other than those Contracts identified in the immediately
preceding paragraph above), responsibility for ISO invoice charges and credits
allocable to DWR shall be explicitly addressed at the time and in the document
appointing such new SC.  




1.

Applicable to: SDG&E and SCE (when the Utility is SC for the contracts
identified in the first paragraph under this Section B )




·

As SC, the Utility will be responsible for paying all ISO invoices in a timely
manner.

·

Utility will be responsible for ISO charges and credits, as allocated between
DWR and the counterparty pursuant to the Contract




·

With respect to ISO charges allocated to the counterparty pursuant to the
Contract, in the event the counterparty does not pay such charges to the
Utility, then the Utility and DWR shall refer to the procedure described in
Section D below that reimburses the Utility and to provide DWR with sufficient
information to collect those charges from the counterparty.




2.

Applicable to all 3 Utilities and when the Utility is the SC, for any Contracts
other than those identified in the first paragraph of this Section B:




·

DWR and the appropriate Utility will agree upon the Remittance Basis and the
treatment of market revenues for energy and Ancillary Services




·

DWR and the appropriate Utility will agree upon the responsibility for ISO
charges and rights to ISO credits




C.

Bilateral Settlement Parameters On and After the MRTU Effective Date

1.

General.  On behalf of DWR, as its limited agent, Utility will perform all
necessary settlement functions related to and in accordance with the terms of
the applicable Allocated Contracts, and provide recommendations to allow DWR to
make payments accurately and in a timely manner.  Utility shall perform such
settlement functions consistent with Good Utility Practice.  

Settlement functions shall include but  are not limited to verification or
appropriate review, as the case may be, of energy and related fuel charges,
capacity, transmission charges, ISO charges and credits (as further described
below), and contract performance related costs and credits, as further set forth
in this Section C.  

2.

ISO Market Activity Related Settlements Parameters.  Settlement functions in the
cases where Utility is the Suppliers’ Scheduling Coordinator, shall also include
verification of ISO market activity in accordance with the terms of the
Contracts.  

In addition, verification activities shall be performed as to each Contract’s
ISO market activity where the Utility is not the Supplier’s Scheduling
Coordinator, and where the Contract provides for the necessary information and
appropriate timing to perform such activities. These activities shall be limited
to ISO charges or credits where DWR is financially responsible or has the right
to receive under the Contract.  Settlement processing of the ISO market activity
of the Contracts may include but is not limited to the review, validation or
verification, as appropriate, of charges or credits to confirm reasonableness
and consistency with the operating history and record maintained by the Utility.
 In addition, the Utility shall review such types of charges or revenues for
consistency under provisions of the Contracts.  The types of charges or revenues
may include but is not limited to:  

1)

Volume and prices of uninstructed imbalance energy charged or credited as
invoiced;

2)

Volume and prices of instructed imbalance energy charged or credited as
invoiced;

3)

Volume and prices of Ancillary Services charged or credited as invoiced;

4)

Compensation for start up cost and minimum load cost compensation as invoiced;

5)

Compensation for exceptional dispatch uplift compensation as invoiced;

6)

Verification of volume and prices of load uplift obligation trade offset and bid
cost recovery charged or credited as invoiced; and

7)

Resource performance penalties such as uninstructed deviation penalties and
ancillary service no pay penalties.

3.

Insufficient ISO Data for Settlement Verification.  In the event that the
Utility determines that some of the data is not available for the Utility to
verify certain ISO charges and credits, the Utility shall notify DWR and provide
sufficient description of the ISO data reasonably necessary to complete the
verification activities above.  DWR will request and facilitate Utility’s
receipt of such ISO data from the counterparty. In the event that DWR
subsequently is successful in obtaining such Utility notified necessary ISO
data, upon receipt of such ISO data, the Utility shall commence its settlements
verification of such ISO market activity prospectively.

4.

Recommendations on Invoice Payment.  The Utility shall provide recommendations
to DWR on payment of bilateral invoices, including ISO charges and credits
consistent with Section C of Part III of this Exhibit C, no later than five
calendar days before the required contract payment date, or such other timeline
that is mutually agreeable to both parties.  In the event the Utility
recommendation for payment is different than the Supplier invoice, Utility shall
provide a detailed explanation with support information to CDWR sufficiently in
advance to allow DWR to settle disputes with the Contract counterparty in an
appropriate manner.

D.

Additional Provisions Related to ISO Settlement Statements

1.

ISO Settlement Statements issued to Utility as Scheduling Coordinator of
Specified Allocated Contracts.  As to the Allocated Contracts specifically
identified in Annex 1 attached hereto, as such Annex 1 may be amended from time
to time, to the extent that Utility becomes the Scheduling Coordinator as
contemplated in Section II(G) of that certain Memorandum of Understanding, dated
as of February 4, 2009, Utility will take responsibility for the timely payment,
if any, to the ISO, taking into account such ISO charges and credits that are
allocated to DWR and (i) any net payments owed to the Utility by the Supplier or
(ii) any net credit owed to the Supplier by the Utility (collectively, “Supplier
Portion of ISO Charges”).  

a.

Within five (5) Business Days of the Utility’s receipt of an ISO Invoice, the
Utility shall determine the Supplier Portion of ISO Charges and (i) invoice DWR
for such amount or (ii) advise DWR as to the net credit to be paid to DWR.  In
each case, the Utility shall also provide the Supplier and DWR of such
agreed-upon data.  

b.

In the case of any net payment owed to the Utility, within ten (10) Business
Days of DWR receipt of an invoice from the Utility , DWR will pay the Utility
the entire Supplier Portion of ISO Charges.  

c.

In the case of a net credit owed to the Supplier, within ten (10) Business Days
of DWR receipt of such credit advice, the Utility will submit net credit
payment.

d.

In either instance as described in (b) or (c) above, the same amount of the
Supplier Portion of ISO Charges will be accounted and either credited to DWR (in
the case of net payment owed by the Supplier as described in (b) above) or
debited to DWR (in the case of net credit owed to the Supplier as described in
(c) above) in DWR’s succeeding month’s Supplier’s invoice, consistent with the
procedures agreed to between DWR and the Supplier.  

e.

In the event that the Supplier shall dispute the Utility determined Supplier
Portion of ISO Charges, in the case net payment owed by the Supplier as
described in (b) above, DWR agrees to pay the entire Utility determined Supplier
Portion of ISO Charges to the Utility initially and pursue dispute resolution
with the Utility.  In the case of dispute as to the net credit owed to the
Supplier as described in (c) above, Utility will pay the Utility determined
amount.  

As to the disputed portion, DWR agrees to enter into dispute resolution process
with the Supplier, with such back-up data and information from the Utility, to
resolve such dispute of the Supplier.  Upon resolution of such dispute by DWR,
the disputed portion shall be communicated to the Supplier and the Utility.  

f.

Utility agrees to reconcile and account for such disputed portion in the
succeeding month’s determination of the Supplier Portion of ISO Charges to
address the adjusted amount, either positive or negative.  Such adjustment will
be specifically noted in the notice to DWR and the Supplier described in (a) of
this Section D and reflected in the immediately succeeding month’s invoice to
DWR.  

Appropriate adjustments to the Supplier’s invoice will also be reflected,
consistent with the agreement between DWR and Supplier.

2.

ISO Settlement Statement issued to Suppliers’ Non-Utility Scheduling
Coordinators.  So long as appropriate settlement statements and necessary
supporting details to validate and verify ISO Settlement Statements issued with
respect to the Contracts to the Suppliers’ Scheduling Coordinators are available
to Utility, Utility shall review, validate and verify all ISO charges/credits
contained on all ISO Settlement Statements related to the Allocated Contracts.  

In the event that the settlement statements or supporting details available to
the Utility with respect to the Supplier’s ISO Settlement Statements issued with
respect to a Supplier are not determined to be sufficient as mutually determined
by DWR and Utility, the Utility shall review the available data for
reasonableness which review shall be commensurate with the quality and the
quantity of the data available to the Utility.  

The obligations described in this Section D(2) of Part III of this Exhibit C
shall be performed consistent with the Bilateral Settlement Parameters provided
in Section C of Part III of this Exhibit C, which protocols may be modified,
clarified or amended from time to time as determined appropriate by the Parties.

IV.

Fuel Cost Verification and Settlement

Exhibit B provides a detailed discussion concerning Utility’s responsibility for
fuel management.  Prior to the date that any Contract is novated to Utility, DWR
will continue to pay fuel suppliers and others involved in providing fuel
management services for the delivery of fuel for those DWR Contracts where the
Fuel Option has been elected.  Consistent with the above, Utility will perform
settlements activities to reconcile quantities and associated charges, and DWR
will perform verification, audit and monitoring to support its disbursement of
funds prior to the MRTU Effective Date.  On and after the MRTU Effective Date,
DWR will perform such internal procedures that are reasonable and determined
appropriate by DWR, and such validation, analysis and audit of the settlement
functions to be performed by Utility, as DWR’s limited agent, to support DWR
disbursement of funds.  Utility will comply with the requirements contained in
Exhibit F to provide DWR with the necessary information to apply appropriate
procedures and controls to ensure that fuel payments and payments for fuel
management services are made accurately and in a timely manner and to allow DWR
to settle disputes in an appropriate manner.





C-
















ANNEX 1 TO EXHIBIT C

Contracts Subject to Part III, Section D(1)
as of the Effective Date of the 2010 Operating Order





San Diego Gas & Electric Company*:

None
















*SDG&E acting as Scheduling Coordinator for the Sunrise Contract will not be
subject to the specified SC procedure provisions. Upon appointment of SDG&E as
Scheduling Coordinator for the Calpeak Contracts allocated to SDG&E, SDG&E will
not be subject to the specified SC procedure provisions set forth in this
Exhibit C.





C-











































DWR/SDG&E EXHIBIT D

ISO SCHEDULING COORDINATOR CHARGES























EXHIBIT D

ISO SCHEDULING COORDINATOR CHARGES

The financial obligation for ISO charges incurred as of January 1, 2003 has been
allocated to the Utility.  Unless specifically provided in Exhibit C hereto, all
ISO charges incurred after January 1, 2003 attributable to load and resources
shall be the responsibility of Utility.   

Utility agrees that any refunds, reruns or credits through the ISO attributable
to costs incurred by DWR for trade dates beginning February 7, 2001 up to
January 1, 2003, under that certain Restated Letter Agreement, dated April 5,
2001, shall belong to DWR and Utility shall take all necessary action to remit
such refunds or credits to DWR within reasonable time.  In addition, DWR shall
be responsible for any ISO charges incurred during this period pursuant to the
existing letter agreement between the Parties.  Utility shall invoice DWR for
such ISO charges within a reasonable period of time and DWR shall pay Utility
for such ISO charges within 10 days of receipt of such invoice.  Without making
any assurances as to Commission action, DWR agrees to take appropriate action to
ensure that such refunds or credits are applied consistent with DWR’s Revenue
Requirement cost allocation method for the same trade dates.

On and after the MRTU Effective Date, all ISO charges attributable to Load (as
defined under the ISO MRTU tariff) will be paid by the Utility.  Revenues
associated with Inter-SC Trades related to Energy, Ancillary Services or IFM
Load Uplift Obligation (as defined under the ISO MRTU tariff) from DWR Contract
will be applied by Utility to offset ISO charges allocated to Load.





D-




























DWR/SDG&E EXHIBIT E

CONTRACT MANAGEMENT AND
ADMINISTRATION PROTOCOLS





























EXHIBIT E

CONTRACT MANAGEMENT AND ADMINISTRATION PROTOCOLS

Except as specifically noted below, DWR will retain all contract management,
administration and monitoring responsibilities for the Contracts, including due
diligence, performance testing, contract performance assessment, formal
correspondence and notifications with Suppliers, exercise of contract options,
contract interpretation and dispute resolution, and financial reporting.  In the
event Utility and DWR agree in the future to transition the Due Diligence and
Performance Test Monitoring functions set forth in this Exhibit E from DWR to
the Utility, the Parties will first develop a mutually acceptable plan of
performance, a transition schedule, and a transition plan for transfer of such
functions from DWR to the Utility for review and approval by the Commission.
 Upon agreement of the Parties to an acceptable plan and completion of the
transition period, the agreed upon functions will transfer from DWR to the
Utility (the “Transition Date”).  

Pursuant to Advice Letter 2048-E dated December 12, 2008 as related to SDG&E,
responsibilities set forth in Paragraph II.A of this Exhibit E have been
transferred from DWR to the Utility.  

I.

Due-Diligence

The Due Diligence function assesses the progress of permitting, construction and
performance capability of new generating facilities under to the Contracts.  Due
Diligence includes (i) monitoring activities associated with the development,
construction, and performance of new generating facilities; (ii) identification
and tracking of key projects milestones including permitting, equipment
procurement, construction, commissioning, and performance testing; (iii)
coordination with permitting agencies and the Suppliers, review of project
documents, physical inspections, and witnessing of acceptance tests, (iv)
verification that the new facilities can perform in a manner that is consistent
with the obligations under the appropriate Contract and (v) review and approval
of commercial operation dates and documentation.

II.

Performance Test Monitoring

A.

Annual Performance Tests

Annual Performance Tests verify ongoing compliance with the Contracts and
establish plants capacities and efficiencies that are used to calculate contract
payments, either for capacity or energy.  Annual Performance Test
responsibilities generally consist of (i) verification of testing procedures,
(ii) witness of performance tests, (iii) review of test results and test reports
for compliance with Contract terms and conditions, and (iv) identification of
contract non-compliance for dispute resolution with the Supplier.  Prior to the
Transition Date, the Utility will cooperate and assist DWR with scheduling of
upcoming Annual Performance Tests, and the Utility may have its staff witness
such testing.  

B.

Scheduled Performance Tests

Prior to the Transition Date, on occasion, DWR may request that Utility schedule
a peaking or dispatchable generating facility for testing (to assure that such
generation facility is available according to the terms of the contract between
such generation facility and DWR). The Utility will cooperate and shall
coordinate with the DWR on a mutually acceptable date for performance of the
test.  On the date agreed upon, the Utility shall schedule the specified
facility or unit for operation to test the availability, reliability, and
performance of the scheduled unit.  

C.

Test Procedures and Protocols

Prior to January 1, 2003, Utility shall meet with DWR staff to review, discuss,
and verify test procedures and protocols developed by DWR.  

III.

Contract Performance Assessments

DWR shall continue to perform an after-the-fact review (“Performance
Assessment”) of each Contract on a periodic basis.  The purpose of the
Performance Assessment is to assess, analyze, and document the overall
performance of each contract Supplier, assure that the Supplier is satisfying
the terms and conditions of their respective Contract(s), and identify potential
issues, disputes, and other matters that may require corrective action by either
Utility or DWR as part of contract administration.  

IV.

Other Administrative Matters

A.

Correspondence with Suppliers

Utility and DWR agree to copy each other on all written correspondence and
written notifications sent to or received from a Supplier of an Allocated
Contract related to the activities described in this Exhibit E. The Parties
agree to provide additional information as requested related to verification and
support of the activities described in this Exhibit E.

B.

Reports

Results of the activities described in this Exhibit E will be documented by DWR
in written reports (“Reports”) and shall be discussed periodically between DWR
and the Utility.  Such Reports may include, but are not limited to, summary of
test results, status of projects, recommendations for operational changes,
procedural changes, dispute resolution, and results of Performance Assessments.
 

Such Reports, documentation, or other material developed by either Party shall
be shared and reviewed with the other Party on a timely basis.








E-








































DWR/SDG&E EXHIBIT F

DWR DATA REQUIREMENTS FROM UTILITY








F-
















EXHIBIT F

DWR DATA REQUIREMENTS FROM UTILITY

To effectively fulfill its legal and financial responsibilities, DWR requires
access to standard and reliable information on a timely basis. Post transition,
DWR remains statutorily and contractually obligated to collect, account for, and
remit funds for the power it provides to the Utility’s retail customers.  More
specifically, post transition, DWR must have readily available access to
information that is currently available in-house due to DWR’s operational
responsibilities.  The primary source of this information post transition will
be the three utilities.

I.

Prior to the MRTU Effective Date

Prior to the MRTU Effective Date, the information being requested is required
to:

·

Verify, audit, monitor and authorize payment for bilateral invoices for
allocated DWR contracts;

·

Manage disputes between DWR and the bilateral counterparties;

·

Verify, audit, monitor and authorize payment for fuel procured by the utilities
relating to DWR allocated contracts;

·

Verify, audit, monitor, collect and Utility remittances relating to repayment of
Energy Supplied and Bond Funds;

·

Forecast, manage and monitor DWR monetary requirements and associated accounts;

·

Ongoing reporting responsibilities under AB1X, the rate agreement and bond
indenture;

·

Audit and monitor long-term contract performance and associated risks prior to
contract assignment or novation.

The table below contains a brief description of the information to be provided
by Utility, the frequency for which Utility shall provide such information to
DWR, and the effective date for when Utility shall provide such information to
DWR.








F-
















The following table outlines DWR data requirements relating to general
contract/trade information:

Contract/Trade

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Surplus Energy Sales Plan

Monthly utility’s surplus energy sales plan updated weekly.  Sales plan will
outline all surplus sales contemplated by the utility, including but not limited
to balance of month, weekly balance of week and other short-term sales.

Monthly plan, updated weekly

1/1/2003

Email/Fax - Standard Form TBD

Surplus Energy Sales

Contract/Deal information relating to the forward sale of DWR surplus energy.
 This would include but is not limited to Counterparty, Term (Start/End Date),
Hourly Contract Volumes, Hourly Price, Location, any fee information, etc.

When executed

All surplus forward sales  entered into after 1/1/2003

Email/Fax - Standard Form TBD




The following table outlines DWR data requirements relating to long-term
contract schedule information and associated bilateral invoices:

Schedule/Bilateral Invoice

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Final Schedule Volumes, Long Term Contracts

For all long-term contracts allocated to the utilities and any surplus energy
sales, the detailed hourly final schedule volumes and pricing information by
contract by counterparty, by day.




Final schedule volumes are defined as the final volume for the hour at the
completion of the real-time market.  These volumes represent the hour ahead
scheduled volumes adjusted to include any real-time market adjustments by the
ISO.  Absent any real time adjustments, this data will be the same as Final Hour
Ahead Schedule.




File should include, but is not limited to; Utility identifier, file type
identifier (i.e. final, HA), SC identifier, counterparty identifier, contract
identifier, schedule type identifier (i.e. sale), delivery location, date,
volume scheduled by hour, price per hour.

T+1 (Daily)

1/2/2003

Secure Electronic – Format TBD

Hour Ahead  Schedule Volumes, Long Term Contracts

For all long-term contracts allocated to the utilities and any surplus energy
sales, the detailed hour ahead final schedule volumes and pricing information by
contract, by counterparty, by day.




Format and data elements of the file provided should be identical to what was
specified above in Final Schedule volumes.




(Note: This cannot be the ISO Hour Ahead Final Schedule template as this file
does not provide transactional level details but consolidates/collapses
information based on certain ISO rules.)

T+1 (Daily)

1/2/2003

Secure Electronic – Format TBD

Reconciled Monthly bilateral invoices

Monthly invoice and supporting documentation for bilateral contracts relating to
DWR long-term contracts, reviewed and approved by utility for payment by DWR to
the counterparty.

Monthly – 5 business days prior to payment due date

Feb 03

TBD




In the event of a bilateral invoice dispute with the counterparty, DWR may also
request from the utility the additional schedule information.  This information
would be in the same format as outlined in the table above.  As mentioned above,
DWR is requesting transactional level information and not the associated ISO
template files due to the consolidation/collapsing of schedules with the
template files.  Schedule information required would include :

·

Hour Ahead Preferred Schedule Volumes

·

Day Ahead Final Schedule Volumes

·

Day Ahead Adjusted Schedule Volumes

·

Day Ahead Revised Preferred Schedule Volumes

·

Day Ahead Preferred Schedule Volumes





F-
















The following table outlines DWR data requirements relating to the verification
of fuel costs.  It assumes DWR will retain legal and financial responsibility
for gas and related services while the utility will perform administrative and
operational responsibilities as outlined in Exhibit B.

Fuel Costs

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Generator fuel plan proposal

Proposal and supporting analysis on whether or not to accept or reject of
generator fuel plan.

Based on individual contracts

Jan-03

TBD

Utility Fuel Procurement Plan

Utility will provide a bi-annual fuel procurement plan for utility supplied
fuel.

Bi-Annual

Jan-03

TBD

Tolling agreement Settlement Report

Monthly report on each DWR tolling agreement that includes but is not limited
to: tolling contract identifier, who provided the gas (generator/utility) and
daily quantity of gas supplied.

Monthly

Feb-03

Electronic Format TBD

Reconciled Monthly Gas Invoice

Suppliers monthly invoice and supporting documentation for fuel procurement
relating to DWR tolling agreements, reviewed and approved by Utility for payment
by DWR to the supplier.

Monthly – 5-business days prior to payment due date

Feb-03

Electronic – Format TBD

Gas Transportation Contract Information

Details relating to the Utility negotiated firm and/or interruptible
transportation agreements for DWR review and authorization.

When executed

All contracts effective after 1/1/2003

E-mail/Fax Standard Form TBD

Gas Storage Contract Information

Details relating to the Utility/negotiated firm and/or interruptible storage
agreements for DWR review and authorization.

When executed

All contracts effective after 1/1/03

E-mail/Fax Standard Form TBD

Reconciled Monthly gas transportation invoices

Suppliers monthly invoice and supporting documentation for natural gas
transportation costs relating to DWR tolling agreements, reviewed and approved
by utility for payment by DWR to the supplier.

Monthly – 5-business days prior to payment due date

Feb-03

Electronic – Format TBD

Reconciled  Monthly gas storage invoices

Supplier’s monthly invoice and supporting documentation for storage relating to
DWR tolling agreements, reviewed and approved by utility for payment by DWR to
the supplier.

Monthly – 5-business days prior to payment due date

Feb-03

Electronic – Format TBD




The following table outlines additional DWR data relating to utility revenue
remittance:

Utility Revenue Remittance

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Utility ISO Preliminary Settlement Statement and Supporting Files

The complete Utility preliminary settlement statement and supporting files in
original ISO template format.  

T + 38 business days

Ongoing

Secure Electronic-ISO Template Direct from ISO

Utility Final ISO Settlement Statement and Supporting Files

The complete Utility final ISO settlement statement and supporting files in ISO
original template format.  This information also required for remittance
calculation purposes.

T + 45 business days

Ongoing

Secure Electronic-ISO Template Direct from ISO

Scheduled Retail Load by hour

Utilities estimated retail load information by hour, by day used for the
preliminary remittance.

T + 1

1/1/2003

TBD

Hourly aggregate final schedule of Utility’s resource portfolio

Utilities total hourly scheduled volumes for the entire Utilities portfolio.
 This is an aggregate total for the day, by hour and represents the total volume
supplied by the utility.

T+1

(Daily)

1/2/2003

TBD

Hourly Distribution Loss Factor

Utility DLF % by hour




When changes required

1/1/2003

TBD

Estimated DWR remittance %

Utility estimated remittance percentage.

When changes required

1/1/2003

TBD

Energy Sales billed (kWh)*

Daily kWh billed by Utility to end users

Daily

Ongoing

Standard DWR Form/File (TBD)

DWR Power Charge volumes*

Daily DWR kWh billed by Utility to end users

Daily

Ongoing

Standard DWR Form/File (TBD)

DWR Power Charge billed to Customer*

Daily dollar amount of DWR Power Charge being billed to customer including
identification of dates billed.

Daily

Ongoing

Standard DWR Form/File (TBD)

DWR Power Charge Remitted to DWR*

Daily dollar amount being remitted by Utility to DWR for the DWR Power Charge
collected from customers including identification of dates billed.

Daily

Ongoing

Standard DWR Form/File (TBD)




*This information is already provided pursuant to the Servicing Arrangement, and
supports the daily remittance calculation for each month and subsequent
true-ups.  The Servicing Arrangement will be modified as necessary to conform to
the Operating Order.

As various Commission proceedings are finalized DWR will also require specific
data related to Bond Charge remittances and to Direct Access exit fees.  The
specific nature and format of this data will be agreed with between the
utilities and DWR.

The following table outlines DWR data requirements relating to resource
information:

Resource Information

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Load and Resource Assessment Studies




 

Copies of Utilities annual and quarter load and resource assessment studies as
provided to the PUC.

Annually and quarterly

Jan-03

TBD

Update Description of Resources

Updated description of resources as set out in Exhibit A.  Utilities will also
provide timely updates on significant resource changes as outlined in Exhibit A.

Annually or when significant changes

Jan 1, 04

TBD

Unit Commitment Studies




 As provided to the PUC.

Weekly

Jan-03

TBD

DWR Non-Dispatched Resources Report

Report of Resources that were economic to run, but were not dispatched.

Weekly

1/1/03

TBD

DWR Resource Unavailability Form

Utility notification to DWR for resources within an allocated contracts becoming
unavailable, or scheduled to become unavailable.




Note: This information could be provided directly from the generator to DWR and
would therefore not be required from Utility.

As outlined in operating agreement

1/1/2003

Standard DWR Form – Email/Fax

II.

On and After the MRTU Effective Date

This Part II contains a brief description of the information to be provided by
Utility, as well as the frequency, name of the report or source and the delivery
method with respect to such information to be provided to DWR.  




The following table outlines DWR data requirements relating to long-term
contract schedule information and associated bilateral invoices after MRTU
go-live (4/1/2009):  

Schedule/Bilateral Invoice

 

 

 

Requirement

Description

Frequency

Report Name/Source

Delivery Method

Utility is the Generator Scheduling Coordinator

Day Ahead IFM Award  Volumes, Long Term Contracts

For all long-term contracts allocated to the utilities where the Utility is the
SC, the detailed Day Ahead IFM Award Volumes and pricing information pursuant to
a bid.




Final IFM award volumes are defined as the award volume that clears the ISO IFM.
 




File should include, but is not limited to; Utility identifier, file type
identifier (i.e. final, DA), SC identifier, counterparty identifier, contract
identifier, schedule type identifier (i.e. sale), delivery location, date,
volume scheduled by hour, price per hour.

M+10 Calendar Days

CMRI Report

Excel Format per Existing Protocol




ISO Expected Energy File

For Contracts allocated to SDG&E where the Utility is the SC, the ISO Expected
Energy File.

Ad Hoc, upon request of DWR

CMRI Report

Excel format by email




Utility is Not the Generator SC

 

Requirement

Description

Frequency

Report Name/Source

Delivery Method

Requested and Final Day Ahead Inter-SC Trade Volumes

For all long-term contracts allocated to the utilities, all the IST information
downloaded from SIBR.




File should include, but is not limited to; Market, Date, Hour, Product Type,
Selling SC, Buying SC, Trading Location, Submitted Qty., Adjusted Qty., Counter
Qty., Trade Name, Trade Type, Depend on Trade, Submit SC, Trade Status,
Submitted, Market Status, Physical/APN ISTs, CPTs, IST Quantities not considered
for Remittance, and IST Quantities for Remittance Basis

M+10 Calendar Days

IST Report

Excel Format per existing Protocol

Requested and Final HASP Inter-SC Trade Volumes

For all long-term contracts allocated to the utilities, all the IST information
downloaded from SIBR.




File should include, but is not limited to; Market, Date, Hour, Product Type,
Selling SC, Buying SC, Trading Location, Submitted Qty., Adjusted Qty., Counter
Qty., Trade Name, Trade Type, Depend on Trade, Submit SC, Trade Status,
Submitted, Market Status, Physical/APN ISTs, CPTs, IST Quantities not considered
for Remittance, and IST Quantities for Remittance Basis

M+10 Calendar Days

IST Report

Excel Format per existing Protocol –

Reconciled Monthly bilateral invoices

Monthly invoice and supporting documentation for bilateral contracts relating to
DWR long-term contracts, reviewed and approved by utility for payment by DWR to
the counterparty.

Monthly  5 Calendar days prior to payment due date

 

Format per existing Protocol




The following table outlines the data to be transferred to the Utility upon
receipt by DWR from certain of the Suppliers :




Requirement

Description

Frequency

Report Name/Source

Delivery Method

Data to be Provided by DWR to Utility when the Utility is Not the Generator SC
Relating to Small  Dispatchable Contracts

ISO Expected Energy File

For Contracts Allocated to Utility where the Utility is not the SC and market
bids are directed to be submitted by Utility

M + 10 Calendar Days

CMRI Report

Excel format by email or Secure Electronic ISO Template Directly from ISO




In the event of a bilateral invoice dispute with the counterparty, DWR may also
request from the utility the additional schedule information.  This information
would be in the same format as outlined in the table above.  In the cases the
Utility is the generator SC, CDWR may request additional ISO data for dispute
resolution.  





F-
















The following table outlines DWR data requirements relating to the verification
of fuel costs.  It assumes DWR will retain legal and financial responsibility
for gas and related services while the utility will perform administrative and
operational responsibilities as outlined in Exhibit B.

Fuel Costs

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Generator fuel plan proposal

Proposal and supporting analysis on whether or not to accept or reject of
generator fuel plan.

Based on individual contracts

Jan-03

E-mail or overnight mail

Utility Fuel Procurement Plan

Utility will provide a bi-annual fuel procurement plan for utility supplied
fuel.

Bi-Annual

Jan-03

E-mail

Tolling agreement Settlement Report

Monthly report on each DWR tolling agreement that includes but is not limited
to: tolling contract identifier, who provided the gas (generator/utility) and
daily quantity of gas supplied.

Monthly

Feb-03

Electronic Transmission

Reconciled Monthly Gas Invoice

Suppliers monthly invoice and supporting documentation for fuel procurement
relating to DWR tolling agreements, reviewed and approved by Utility for payment
by DWR to the supplier.

Monthly – 5-business days prior to payment due date

Feb-03

Electronic Transmission

Gas Transportation Contract Information

Details relating to the Utility negotiated firm and/or interruptible
transportation agreements for DWR review and authorization.

When executed

All contracts effective after 1/1/2003

E-mail / Fax / Overnight Mail

Gas Storage Contract Information

Details relating to the Utility/negotiated firm and/or interruptible storage
agreements for DWR review and authorization.

When executed

All contracts effective after 1/1/03

E-mail/Fax

Reconciled Monthly gas transportation invoices

Suppliers monthly invoice and supporting documentation for natural gas
transportation costs relating to DWR tolling agreements, reviewed and approved
by utility for payment by DWR to the supplier.

Monthly – 5-business days prior to payment due date

Feb-03

Electronic Transmission or overnight mail

Reconciled  Monthly gas storage invoices

Supplier’s monthly invoice and supporting documentation for storage relating to
DWR tolling agreements, reviewed and approved by utility for payment by DWR to
the supplier.

Monthly – 5-business days prior to payment due date

Feb-03

Electronic Transmission or overnight mail





F-
















The following table outlines additional DWR data relating to utility revenue
remittance:

Utility Revenue Remittance

 

 

 

Requirement

Description

Freq

Report Name/Source

Delivery Method

Utility Preliminary ISO Settlement Statement and Supporting Files

Related to Prior Day Adjustments (or similar adjustments) for trade hours
between January 17, 2001 through December 31, 2002

Continuous

ISO

Secure Electronic - ISO Template Direct from ISO or other secure method

Utility Final ISO Settlement Statement and Supporting Files

Related to Prior Day Adjustments (or similar adjustments) for trade hours
between January 17, 2001 through December 31, 2002

Continuous

ISO

Secure Electronic - ISO Template Direct from ISO or other secure method

ISO Digital Certificate for OMAR

ISO electronic certificate to access ISO OMAR system to retrieve the Utility’s
load meter information.

Continuous

ISO

Secure Electronic-ISO Template Direct from ISO

ISO SIBR - IST

Access ISO SIBR data to access Utility’s transaction information for DWR
Contracts.

Ad Hoc

ISO

On-site Audit by DWR

DWR Remittance Basis

Agreed upon method for determining volume of energy from DWR Contracts.  This is
an aggregate total for the day, by hour and represents the total volume of
energy supplied to the utility from DWR Contracts.

Monthly

DWR Remittance Basis Report and Monthly Intertie and IST Reports

Standard DWR Form/File

Estimated Bundled Customer Load

Utility estimated retail load information by hour, by day used for the DWR
Percentage Calculation, including other detailed components as provided in DWR
Remittance Basis Report.

Monthly

DWR Remittance Basis Report

Standard DWR Form/File

Estimated Bundled Customer Load Deviation

Utility calculated deviation of Estimated Bundled Customer Load to Actual
reported load for the same period.

Monthly

EBCL Deviation Report

Standard DWR Form/File

Hourly Distribution Loss Factor

Utility DLF % by hour




When changes required

IOU  

Standard IOU Form/File

DWR Percentage Factor

Utility calculated DWR Percentage Factor (or DWR Percentage Calculation) and
applied to customers’ bills to determine DWR Remittances.  

Monthly

DWR Percentage Calculation Report

Standard DWR Form/File

Energy Sales billed (kWh)

Monthly kWh billed by Utility to end users

Monthly

Monthly Billing Report

Standard DWR Form/File

DWR Power Charge volumes

Monthly kWh billed by Utility to end users

Monthly

Monthly Billing Report

Standard DWR Form/File

DWR Power Charge billed to Customer

Monthly dollar amount of DWR Power Charge being billed to customer including
identification of dates billed.

Monthly

Monthly Billing Report

Standard DWR Form/File

DWR Power Charge Remitted to DWR

Daily dollar amount being remitted by Utility to DWR for the DWR Power Charge
collected from customers including identification of dates billed.

Daily

Daily Remittance

Report

Standard DWR Form/File




Some of this information is provided pursuant to the Servicing Arrangement, and
supports the daily remittance calculation for each month and subsequent
true-ups.  The Servicing Arrangement will be modified as necessary to conform to
this Operating Agreement.

As various Commission proceedings are finalized DWR will also require specific
data related to Power and Bond Charge remittances and to Direct Access Departing
Load exit fees.  The specific nature and format of this data will be agreed with
between the utilities and DWR.




The following table outlines DWR data requirements relating to resource
information:

Resource Information

 

 

 

Requirement

Description

Freq

Effective

Delivery Method

Load and Resource Assessment Studies




 

Copies of Utilities annual and quarter load and resource assessment studies as
provided to the PUC.

Annually and quarterly

Jan-03

E-mail or other transmission

Update Description of Resources

Updated description of URG resources.

Annually or when significant changes

Jan 1, 04

E-mail or other transmission

Unit Commitment Studies




 As provided to the PUC.

Weekly

Jan-03

E-mail or other transmission

DWR Non-Dispatched Resources Report

Report of Resources that were economic to run, but were not dispatched.
 Applicable as to PG&E and SDG&E only.

Ad hoc

1/1/03

E-mail or other transmission

DWR Resource Unavailability Form

Utility notification to DWR for resources within an allocated contracts becoming
unavailable, or scheduled to become unavailable.




Note: This information could be provided directly from the generator to DWR and
would therefore not be required from Utility.

As outlined in operating agreement

1/1/2003

Standard DWR Form – Email/Fax




III.

Additional Provisions

Upon the reasonable request of DWR, Utility will provide to DWR any information
in respect of Utility that is applicable to the rights and obligations of the
Parties under the Operating Order or any material information that is reasonably
necessary for DWR to monitor and manage their risks and perform their fiduciary
responsibilities.  Upon the reasonable request of Utility, DWR will provide to
Utility any information in respect of DWR that is applicable to the rights and
obligations of the Parties under the Operating Order or any material information
that is reasonably necessary for Utility to operationally administer Contracts
under the Operating Order.

For the information identified above, or any additional information identified
through the Term of the Operating Order, standard submission formats will be
used or be developed by DWR for use by each of the investor-owned utilities,
including Utility.  In the cases where the information requirements result in a
large volume of data (e.g., schedule information), DWR will use or develop
standard detailed file definitions for use by all of the investor-owned
utilities, including Utility.  At all times, data will be submitted to DWR by
Utility through a secure electronic communication medium, unless other medium is
reasonably requested by DWR.

As a result of the relative short implementation timeframes at the time of
implementing the requirements under the Existing Operating Arrangement, interim
delivery protocols (e.g., comma delimited file via email, compact diskettes)
were utilized until the final data transmission media were in place.  DWR worked
jointly with Utility to ensure the required data was available by January 1,
2003.

On and after the MRTU Effective Date, interim delivery protocols and templates
were utilized.  On and after the Effective Date of this 2010 Operating Order,
the Utility and DWR will work to ensure that the required data described in Part
II of this Exhibit F will be available to DWR.  

In the event that DWR incurs additional costs, including but not limited to
penalties, interest or other such costs, due to Utility’s failure to timely
provide the data set forth in this Exhibit F, any such direct cost increase
invoiced or assessed to DWR shall be borne by Utility.

The provisions of this Exhibit are subject to annual review by DWR and Utility
to ensure that data reporting remains relevant and useful.










F-





FOOTNOTES

1

Contract Allocation Order is CPUC Decision (D.) 02-09-053.

2

Net positive and negative deviations of all supply resources.





